UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from To Commission File Number: 1-9916 Freeport-McMoRan Copper & Gold Inc. (Exact name of registrant as specified in its charter) Delaware 74-2480931 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) One North Central Avenue Phoenix, AZ 85004-4414 (Address of principal executive offices) (Zip Code) (602) 366-8100 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes ÿ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer RAccelerated filer ÿNon-accelerated filer ÿ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ÿ Yes R No On July 31, 2007, there were issued and outstanding 381,728,862 shares of the registrant’s Common Stock, par value $0.10 per share. Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. TABLE OF CONTENTS Page Part I. Financial Information 3 Item 1. Financial Statements: Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Income (Unaudited) 4 Condensed Consolidated Statements of Cash Flows (Unaudited) 5 Condensed Consolidated Statement of Stockholders’ Equity (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Report of Independent Registered Public Accounting Firm 31 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 88 Item 4. Controls and Procedures 88 Part II. Other Information 89 Item 1. Legal Proceedings 89 Item 1A. Risk Factors 90 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 90 Item 4. Submission of Matters to a Vote of Security Holders 91 Item 6. Exhibits 91 Signature 92 Exhibit Index E-1 2 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. PART I.FINANCIAL INFORMATION Item 1. Financial Statements. FREEPORT-McMoRan COPPER & GOLD INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2007 2006 (In Millions) ASSETS Current assets: Cash and cash equivalents $ 2,078 $ 907 Accounts receivable 2,455 486 Inventories 2,387 724 Mill and leach stockpiles 320 - Prepaid expenses, restricted cash and other 215 34 Total current assets 7,455 2,151 Property, plant, equipment and development costs, net 24,302 3,099 Other assets 743 140 Trust assets 612 - Long-term mill and leach stockpiles 530 - Goodwill 6,992 - Total assets $ 40,634 $ 5,390 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ 2,647 $ 789 Accrued income taxes 629 165 Copper price protection program 592 – Current portion of long-term debt and short-term borrowings 152 19 Total current liabilities 4,020 973 Long-term debt, less current portion: Senior notes 6,951 620 Term loan 2,450 - Project financing, equipment loans and other 236 41 Total long-term debt, less current portion 9,637 661 Other liabilities and deferred credits 1,230 298 Deferred income taxes 6,856 800 Total liabilities 21,743 2,732 Minority interests 1,524 213 Stockholders’ equity: 5½% Convertible Perpetual Preferred Stock 1,100 1,100 6¾% Mandatory Convertible Preferred Stock 2,875 - Common stock 50 31 Capital in excess of par value 13,331 2,668 Retained earnings 2,818 1,415 Accumulated other comprehensive income (loss) 16 (20 ) Common stock held in treasury (2,823 ) (2,749 ) Total stockholders’ equity 17,367 2,445 Total liabilities and stockholders’ equity $ 40,634 $ 5,390 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (In Millions, Except Per Share Amounts) Revenues $ 5,807 $ 1,426 $ 8,110 $ 2,512 Cost of sales: Production and delivery 2,850 605 3,802 1,083 Depreciation, depletion and amortization 379 44 495 87 Total cost of sales 3,229 649 4,297 1,170 Exploration and research expenses 40 3 47 5 Selling, general and administrative expenses 139 35 188 66 Total costs and expenses 3,408 687 4,532 1,241 Operating income 2,399 739 3,578 1,271 Interest expense, net (182 ) (21 ) (234 ) (44 ) Losses on early extinguishment and conversion of debt, net (47 ) - (135 ) (2 ) Gains on sales of assets 38 9 38 9 Other income, net 43 6 66 11 Equity in affiliated companies’ net earnings 7 1 12 5 Income before income taxes and minority interests 2,258 734 3,325 1,250 Provision for income taxes (777 ) (310 ) (1,237 ) (532 ) Minority interests in net income of consolidated subsidiaries (313 ) (42 ) (427 ) (69 ) Net income 1,168 382 1,661 649 Preferred dividends (64 ) (15 ) (81 ) (30 ) Net income applicable to common stock $ 1,104 $ 367 $ 1,580 $ 619 Net income per share of common stock: Basic $2.90 $1.95 $5.27 $3.29 Diluted $2.62 $1.74 $4.80 $2.97 Average common shares outstanding: Basic 381 188 300 188 Diluted 446 222 346 222 Dividends paid per share of common stock $0.3125 $1.0625 $0.625 $1.875 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2007 2006 (In Millions) Cash flow from operating activities: Net income $ 1,661 $ 649 Adjustments to reconcile net income to net cash provided by operating activities: Unrealized losses on copper price protection program 168 - Depreciation, depletion and amortization 495 87 Minority interests in net income of consolidated subsidiaries 427 69 Noncash compensation and benefits 104 36 Losses on early extinguishment and conversion of debt, net 135 2 Gains on sales of assets (38 ) (9 ) Deferred income taxes (102 ) 63 Elimination (recognition) of profit on PT Freeport Indonesia sales to PT Smelting 36 (13 ) Increase in long-term mill and leach stockpiles (101 ) - Other 46 11 (Increases) decreases in working capital, excluding amounts acquired from Phelps Dodge: Accounts receivable (557 ) (2 ) Inventories 298 (218 ) Prepaid expenses, restricted cash and other 16 (3 ) Accounts payable and accrued liabilities 182 (70 ) Accrued income taxes (20 ) (226 ) Increase in working capital (81 ) (519 ) Net cash provided by operating activities 2,750 376 Cash flow from investing activities: Acquisition of Phelps Dodge, net of cash acquired (13,906 ) - Phelps Dodge capital expenditures (476 ) - PT Freeport Indonesia capital expenditures (175 ) (104 ) Other capital expenditures (21 ) (6 ) Sale of assets and other 90 1 Net cash used in investing activities (14,488 ) (109 ) Cash flow from financing activities: Proceeds from term loans under bank credit facility 10,000 - Repayments of term loans under bank credit facility (7,550 ) - Net proceeds from sales of senior notes 5,880 - Net proceeds from sale of 6¾% Mandatory Convertible Preferred Stock 2,803 - Net proceeds from sale of common stock 2,816 - Proceeds from other debt 227 53 Repayments of other debt (481 ) (223 ) Purchases of FCX common shares - (100 ) Cash dividends paid: Common stock (182 ) (352 ) Preferred stock (30 ) (30 ) Minority interests (314 ) (57 ) Net (payments for) proceeds from exercised stock options (24 ) 14 Excess tax benefit from exercised stock options 7 22 Bank credit facilities fees and other (243 ) - Net cash provided by (used in) financing activities 12,909 (673 ) Net increase (decrease) in cash and cash equivalents 1,171 (406 ) Cash and cash equivalents at beginning of year 907 764 Cash and cash equivalents at end of period $ 2,078 $ 358 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Mandatory Accumulated Common Convertible Perpetual Convertible Other Stock Held Preferred Stock Preferred Stock Common Stock Compre- in Treasury Number Number Number Capital in hensive Number of At Par of At Par of At Par Excess of Retained Income of At Stockholders’ Shares Value Shares Value Shares Value Par Value Earnings (Loss) Shares Cost Equity (In Millions) Balance at December 31, 2006 1 $ 1,100 - $ - 310 $ 31 $ 2,668 $ 1,415 $ (20 ) 113 $ (2,749 ) $ 2,445 Sale of 6¾% mandatory convertible preferred stock - - 29 2,875 - - (72 ) - 2,803 Common stock issued to acquire Phelps Dodge - 137 14 7,767 - 7,781 Sale of common stock - 47 5 2,811 - 2,816 Conversions of 7% convertible senior notes - 6 - 6 Exercised stock options, issued restricted stock and other - 2 - 74 - 74 Stock-based compensation costs - 73 - 73 Tax benefit for stock option exercises - 4 - 4 Tender of shares for exercised stock options and restricted stock - 1 (74 ) (74 ) Adjustment to initially apply FIN 48 - 4 - - - 4 Dividends on common stock - (181 ) - - - (181 ) Dividends on preferred stock - (81 ) - - - (81 ) Comprehensive income (loss): Net income - 1,661 - - - 1,661 Other comprehensive income (loss), net of taxes: Investment adjustment - 26 - - 26 Translation adjustment - 6 - - 6 Change in unrealized derivatives fair value - (2 ) - - (2 ) Reclass to earnings - 3 - - 3 Amortization of unrecognized amounts (SFAS 158) - 3 - - 3 Other comprehensive income - 36 - - 36 Total comprehensive income - 1,697 Balance at June 30, 2007 1 $ 1,100 29 $ 2,875 496 $ 50 $ 13,331 $ 2,818 $ 16 114 $ (2,823 ) $ 17,367 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. GENERAL INFORMATION The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and do not include all information and disclosures required by generally accepted accounting principles (GAAP) in the United States (U.S.). Therefore, this information should be read in conjunction with Freeport-McMoRan Copper & Gold Inc.’s (FCX) condensed consolidated financial statements and notes contained in its 2006 Annual Report on Form 10-K. The information furnished herein reflects all adjustments which are, in the opinion of management, necessary for a fair statement of the results for the interim periods reported. With the exception of certain adjustments associated with the acquisition of Phelps Dodge Corporation (Phelps Dodge), all such adjustments are, in the opinion of management, of a normal recurring nature. Operating results for the three and six-month periods ended June 30, 2007, are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. For comparative purposes, certain amounts for the three and six-month periods ended June 30, 2006, have been reclassified to conform to current period presentation. As further discussed in Note 2, on March 19, 2007, FCX completed its acquisition of Phelps Dodge. Financial results for the first six months of 2007 include Phelps Dodge’s results beginning March 20, 2007. 2. ACQUISITION OF PHELPS DODGE On March 19, 2007, FCX acquired Phelps Dodge. Phelps Dodge, now a wholly owned subsidiary of FCX, is a fully integrated producer of copper and molybdenum, with mines in North and South America and processing capabilities for other minerals as by-products, such as gold, silver and rhenium, and several development projects, including the Tenke Fungurume mine in the Democratic Republic of Congo (DRC). Additionally, Phelps Dodge has an international manufacturing division, Phelps Dodge International Corporation (PDIC), which manufactures engineered wire and cable products principally for the global energy sector. The initial estimates of the fair value of assets acquired and liabilities assumed and the results of Phelps Dodge’s operations are included in FCX’s condensed consolidated financial statements beginning March 20, 2007. In the acquisition, each share of Phelps Dodge common stock was exchanged for 0.67 of a share of FCX common stock and $88.00 in cash. As a result, FCX issued 136.9 million shares and paid $18.0 billion in cash to Phelps Dodge shareholders. The acquisition has been accounted for under the purchase method as required by Statement of Financial Accounting Standards (SFAS) No. 141, “Business Combinations,” with FCX as the accounting acquirer. Below is a summary of the $25.8 billion purchase price, which was funded through a combination of common shares issued, borrowings under a $11.5 billion senior credit facility, proceeds from the offering of $6.0 billion of senior notes (refer to Note 8 for further discussion) and available cash resources (in millions, except exchange ratio): Phelps Dodge common stock outstanding and issuable at March 19, 2007 204.3 Exchange offer ratio of FCX common stock for each Phelps Dodge common share 0.67 Shares of FCX common stock issued 136.9 Cash consideration of $88.00 for each Phelps Dodge common share $ 17,979 a Fair value of FCX common stock issued 7,781 b Transaction and change of control costs and related employee benefits 136 Release of FCX deferred tax asset valuation allowances (90 )c Total purchase price $ 25,806 7 Table of Contents a. Cash consideration includes cash paid in lieu of any fractional shares of FCX stock. b. Measurement of the common stock component of the purchase price based on a weighted average closing price of FCX’s common stock of $56.85 for the two days prior to through two days after the public announcement of the merger on November 19, 2006. c. During second-quarter 2007, FCX determined that, as a result of the acquisition of Phelps Dodge, it will be able to realize certain U.S. tax credits for which it had previously not recognized any benefit. Recognition of these tax credits resulted in a $90 million reduction to the purchase price. In accordance with the purchase method of accounting, the purchase price paid was determined at the date of the public announcement of the transaction and has been allocated to the assets acquired and liabilities assumed based upon their estimated fair values on the closing date of March 19, 2007. The estimated fair values were based on preliminary internal estimates and are subject to change as FCX completes its analysis. In valuing acquired assets and assumed liabilities, fair values were based on, but not limited to quoted market prices, where available; the intent of FCX with respect to whether the assets purchased are to be held, sold or abandoned; expected future cash flows; current replacement cost for similar capacity for certain fixed assets; market rate assumptions for contractual obligations; and appropriate discount rates and growth rates. The excess of the purchase price over the estimated fair value of the net assets acquired has been recorded as goodwill. A significant decline in copper or molybdenum prices from those used to estimate the fair values of the acquired assets could result in impairment to the carrying amounts assigned to inventories; mill and leach stockpiles; property, plant, equipment and development costs; and goodwill. A summary of the preliminary purchase price allocation as of June 30, 2007, follows (in billions): Preliminary Purchase Historical Fair Value Price Balances Adjustments Allocation Cash and cash equivalents $ 4.2 $ – $ 4.2 Metal inventories and mill and leach stockpilesa 0.7 1.7 2.4 Property, plant, equipment and development costsb 6.0 15.0 21.0 Other assets 3.3 (0.4 ) 2.9 Allocation to goodwillc – 7.0 7.0 Total assets 14.2 23.3 37.5 Deferred income taxes (current and long-term)d (0.7 ) (5.5 ) (6.2 ) Other liabilities (4.1 ) (0.2 ) (4.3 ) Minority interests (1.2 ) – (1.2 ) Total $ 8.2 $ 17.6 $ 25.8 a. Inventories and stockpiles were valued using estimated discounted cash flows based on estimated selling prices less selling and completion costs and a reasonable profit allowance. Application of fair value principles to metal inventories and stockpiles resulted in a significantly higher value being applied to inventory compared with the historical cost recorded by Phelps Dodge. Consequently, when inventory on hand as of the date of acquisition is subsequently sold, FCX will recognize incremental noncash costs and realize a significantly smaller profit margin with respect to this inventory. b. Includes amounts based on estimated discounted cash flows from future production of proven and probable reserves and for values of properties other than proven and probable reserves (VBPP). Carrying amounts assigned to proven and probable reserves are depleted using the unit of production method over the estimated lives of the reserves. Carrying amounts assigned to VBPP are not charged to income until the VBPP becomes associated with proven and probable reserves and are being produced or are determined to be impaired. The concept of VBPP is described in Emerging Issue Task Force (EITF) Issue No.04-3, “Mining Assets: Impairment and Business Combinations,” and has been interpreted differently by different mining companies.FCX’s preliminary adjustment to property, plant, equipment and development costs includes VBPP attributable to mineralized material that FCX believes could be brought into production with the establishment or modification of required permits and should market conditions and technical 8 Table of Contents assessments warrant.Mineralized material is a mineralized body that has been delineated by appropriately spaced drilling and/or underground sampling to support reported tonnage and average grade of minerals.Such a deposit may not qualify as proven and probable reserves until legal and economic feasibility are confirmed based upon a comprehensive evaluation of development costs, unit costs, grades, recoveries and other material factors.The carrying amount of property, plant, equipment and development costs includes preliminary adjustments attributable to inferred mineral resources and exploration potential.FCX is continuing to analyze VBPP and the final values may vary significantly from preliminary estimates. c. During the second quarter of 2007 adjustments to the preliminary fair values assigned to assets acquired and liabilities assumed from Phelps Dodge and adjustments to the purchase price resulted in a $0.4 billion reduction in goodwill. Additional adjustments, which could be significant, are expected in future periods until FCX finalizes its valuation of the assets acquired and liabilities assumed. None of the $7.0 billion allocation to goodwill is deductible for tax purposes. d. Deferred income taxes have been recognized based on the estimated fair value adjustments to net assets. As of June 30, 2007, FCX had not identified any material pre-acquisition contingencies where the related asset, liability or impairment is probable and the amount of the asset, liability or impairment can be reasonably estimated. Prior to the end of the purchase price allocation period, if information becomes available that an asset existed, a liability had been incurred or an asset had been impaired as of the acquisition date, and the amounts can be reasonably estimated, such items will be included in the purchase price allocation. FCX paid a premium (i.e., goodwill) over the fair value of the net tangible and identified intangible assets acquired for a number of potential strategic and financial benefits that are expected to be realized, including, but not limited to, the following: · The combined company’s increased scale of operations, management depth and strengthened cash flow provide an improved platform to capitalize on growth opportunities in the global market. · The combined company is well positioned to benefit from the positive copper market at a time when there is a scarcity of large-scale copper development projects combined with strong global demand for copper. · The combined company has long-lived, geographically diverse reserves, totaling approximately 77 billion pounds of copper, 38 million ounces of gold and 2 billion pounds of molybdenum, net of minority interests as of December 31, 2006. Additionally, the combined company has rights to significant mineralized material that could add to reserves. · The combined company has exploration rights with significant potential in copper regions around the world, including Phelps Dodge’s opportunities at its Tenke Fungurume concessions in the DRC. 9 Table of Contents Pro Forma Financial Information.The following pro forma financial information assumes that FCX acquired Phelps Dodge effective January 1, 2007, for the 2007 periods, and effective January 1, 2006, for the 2006 periods. The most significant adjustments relate to the purchase accounting impacts of increases in the carrying values of Phelps Dodge’s metal inventories (including mill and leach stockpiles) and property, plant and equipment (in millions, except per share data): Historical FCX Phelps Dodgea Purchase Adjustments Pro forma Consolidated Three Months Ended June 30, 2007 Revenues $ 5,807 N/A $ – $ 5,807 b Operating income $ 2,399 N/A $ (28 ) $ 2,371 b,c Income before income taxes and minority interests $ 2,258 N/A $ (28 ) $ 2,230 b,c,e Net income applicable to common stock $ 1,104 N/A $ (18 ) $ 1,086 b,c,e Diluted net income per share of common stock $ 2.62 N/A N/A $ 2.57 b,c,e Diluted weighted average shares outstanding 446 N/A N/A 447 g Six Months Ended June 30, 2007 Revenues $ 8,110 $ 2,537 $ – $ 10,647 b Operating income $ 3,578 $ 817 $ (445 ) $ 3,950 b,c Income before income taxes and minority interests $ 3,325 $ 861 $ (512 ) $ 3,674 b,c,d,e Net income applicable to common stock $ 1,580 $ 508 $ (384 ) $ 1,704 b,c,d,e Diluted net income per share of common stock $ 4.80 N/A N/A $ 4.10 b,c,d,e Diluted weighted average shares outstanding 346 N/A N/A 446 g Three Months Ended June 30, 2006 Revenues $ 1,426 $ 2,992 $ – $ 4,418 b Operating income $ 739 $ 963 $ (456 ) $ 1,246 b,c Income from continuing operations before income taxes and minority interests $ 734 $ 986 $ (665 ) $ 1,055 b,c,e Income from continuing operations applicableto common stock $ 367 $ 471 $ (524 ) $ 314 b,c,e Diluted income per share of common stockfrom continuing operations $ 1.74 $ 2.32 N/A $ 0.82 b,c,e Diluted weighted average shares outstanding 222 204 N/A 406 g Six Months Ended June 30, 2006 Revenues $ 2,512 f $ 5,217 $ – $ 7,729 b Operating income $ 1,271 f $ 1,538 $ (1,155 ) $ 1,654 b,c Income from continuing operations before income taxes and minority interests $ 1,250 f $ 1,590 $ (1,572 ) $ 1,268 b,c,e Income from continuing operations applicableto common stock $ 619 f $ 822 $ (1,200 ) $ 241 b,c,e Diluted income per share of common stockfrom continuing operations $ 2.97 $ 4.04 N/A $ 0.64 b,c,e Diluted weighted average shares outstanding 222 203 N/A 374 g 10 Table of Contents a. For the six months ended June 30, 2007, represents the results of Phelps Dodge’s operations from January 1, 2007, through March 19, 2007. Beginning March 20, 2007, the results of Phelps Dodge’s operations are included in FCX’s consolidated financial information. b. Includes charges to revenues for mark-to-market accounting adjustments on Phelps Dodge’s copper price protection programs totaling $130 million ($80 million to net income or $0.18 per share) for the three months ended June 30, 2007, $188 million ($116 million to net income or $0.26 per share) for the six months ended June 30, 2007, $677 million ($515 million to net income or $1.27 per share) for the three months ended June 30, 2006, and $1.1 billion ($813 million to net income or $2.17 per share) for the six months ended June 30, 2006. c. Includes charges related to the impact of the increases in the carrying values of Phelps Dodge’s metal inventories (including mill and leach stockpiles) and property, plant and equipment totaling $483 million ($304 million to net income or $0.68 per share) for the three months ended June 30, 2007, $1.1 billion ($719 million to net income or $1.61 per share) for the six months ended June 30, 2007, $461 million ($290 million to net income or $0.71 per share) for the three months ended June 30, 2006, and $1.2 billion ($733 million to net income or $1.96 per share) for the six months ended June 30, 2006. d. Excludes net losses on early extinguishment of debt totaling $88 million ($75 million to net income or $0.17 per share) for financing transactions related to the acquisition of Phelps Dodge. e. Includes net interest expense associated with debt issued in connection with the acquisition of Phelps Dodge totaling $155 million ($132 million to net income or $0.29 per share) for the three months ended June 30, 2007, $344 million ($292 million to net income or $0.65 per share) for the six months ended June 30, 2007, $209 million ($178 million to net income or $0.44 per share) for the three months ended June 30, 2006, and $418 million ($356 million to net income or $0.95 per share) for the six months ended June 30, 2006. f. Includes a charge to revenues for the redemption of FCX’s Gold-Denominated Preferred Stock, Series II totaling $69 million ($37 million to net income or $0.10 per share). g. Estimated pro forma diluted weighted average shares outstanding for the three and six-month periods ended June 30, 2007 and 2006, follow (in millions): Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Average number of basic shares of FCX common stock outstanding prior to the acquisition of Phelps Dodge 198 188 198 188 Shares of FCX common stock issued in the acquisition 137 137 137 137 Sale of FCX sharesa 47 47 47 47 Mandatory Convertible Preferred Stocka 39 – b 39 – b Other dilutive securities 26 34 25 2 Pro forma average number of common shares outstanding 447 406 446 374 a. Refer to Notes 8 and 11 for additional information. b. Not dilutive for the three and six-month periods ended June 30, 2006. The above pro forma consolidated financial information has been prepared for illustrative purposes only and is not intended to be indicative of the results that would actually have occurred, or the results expected in future periods, had the events reflected herein occurred on the dates indicated. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES As a result of the acquisition of Phelps Dodge, the following summaries of significant accounting policies is in addition to those contained in FCX’s 2006 Annual Report on Form 10-K. Basis of Presentation.Effective March 20, 2007, FCX began consolidating its wholly owned subsidiary, Phelps Dodge. Phelps Dodge’s financial information consolidates the results of operations and the assets and 11 Table of Contents liabilities of majority-owned subsidiaries and reports the minority interest, and its investment inthe Morenci copper mine, an unincorporated joint venture, is reflected using the proportionate consolidation method. All significant intercompany transactions and balances have been eliminated. Investments in unconsolidated companies owned 20 percent or more are recorded on an equity basis. Investments in companies owned less than 20 percent, and for which FCX does not exercise significant influence, are carried at cost. Foreign Currencies. Except as noted below, the assets and liabilities of foreign subsidiaries are translated at current exchange rates, while revenues and expenses are translated at average rates in effect for the period. The related translation gains and losses are included in accumulated other comprehensive income (loss) within stockholders’ equity. For the translation of the financial statements of certain foreign subsidiaries dealing predominantly in U.S. dollars, assets receivable and liabilities payable in cash are translated at current exchange rates, and inventories and other non-monetary assets and liabilities are translated at historical rates. Gains and losses resulting from translation of such financial statements are included in operating results, as are gains and losses from foreign currency transactions. Mill and Leach Stockpiles. Mill and leach stockpiles acquired in connection with the Phelps Dodge acquisition are stated at the lower of cost or market. FCX uses the average cost method for recording its mill and leach stockpiles. Both mill and leach stockpiles contain low-grade ore that has been extracted from the ore body and is available for copper recovery. For mill stockpiles, recovery is through milling, concentrating, smelting and refining or, alternatively, by concentrate leaching. For leach stockpiles, recovery is through exposure to acidic solutions that dissolve contained copper and deliver it in solution to extraction processing facilities. The recorded cost of mill and leach stockpiles includes mining and haulage costs incurred to deliver ore to stockpiles, depreciation, depletion, amortization and overhead costs. Because it is generally impracticable to determine copper contained in mill and leach stockpiles by physical count, reasonable estimation methods are employed. The quantity of material delivered to milland leach stockpiles is based on surveyed volumes of mined material and daily production records. Sampling and assaying of blasthole cuttings determine the estimated copper grades of material delivered to mill and leach stockpiles. Expected copper recovery rates for mill stockpiles are determined by metallurgical testing. The recoverable copper in mill stockpiles can be extracted into copper concentrate almost immediately. Estimates of copper contained in mill stockpiles are adjusted as material is added or removed and fed to the mill. Expected copper recovery rates for leach stockpiles are determined using small-scale laboratory tests, small- to large-scale column testing (which simulates the production-scale process), historical trends and other factors, including mineralogy of the ore and rock type. Ultimate recovery of copper contained in leach stockpiles can vary from a low percentage to more than 90 percent depending on several variables, including type of copper recovery, mineralogy and particle size of the rock. Although as much as 70 percent of the copper ultimately recoverable may be extracted during the first year, the remaining copper is recovered over several years. Processes and recovery rates are monitored continuously, and recovery rate estimates are adjusted periodically as additional information becomes available and as related technology changes. Goodwill. Goodwill has an indefinite useful life and is not amortized, but rather is tested for impairment at least annually, unless events occur or circumstances change between annual tests that would more likely than not reduce the fair value of a related reporting unit below its carrying amount. As of June 30, 2007, goodwill of approximately $7.0 billion was recorded as a result of the Phelps Dodge acquisition. This amount represents the excess of the purchase price over the fair value of assets acquired 12 Table of Contents and liabilities assumed and is subject to adjustment as FCX completes its analysis of these fair values, which may take up to one year after the acquisition date. In accordance with accounting rules, goodwill resulting from a business combination is assigned to the acquiring entity's reporting units that are expected to benefit from the business combination, regardless of whether other assets or liabilities of the acquired entity have been assigned to those reporting units. FCX is in the process of determining the appropriate definition of reporting units for the allocation of goodwill, which could range from either an individual mine to an aggregation of several mines. The allocation of goodwill to reporting units will be completed at the conclusion of this analysis. Intangible Assets. Intangible assets acquired as a result of the Phelps Dodge acquisition include water rights, land easements and trademarks primarily at the North American mining sites. The principal amortization method for such intangible assets is the computation of an overall unit rate applied to pounds of principal products sold from mine production. As of June 30, 2007, FCX has not completed the identification and valuation of intangible assets resulting from the acquisition of Phelps Dodge. FCX expects to record additional intangible assets, which could include such items as customer relationships and patents, as it identifies and values them, which will result in a reduction of the amount allocated to goodwill. Environmental Expenditures. Environmental expenditures are expensed or capitalized, depending upon their future economic benefits. Liabilities for such expenditures are recorded when it is probable that obligations have been incurred and the costs can be reasonably estimated. For closed facilities and closed portions of operating facilities with environmental obligations, an environmental liability is accrued when a decision to close a facility, or a portion of a facility, is made by management and the environmental liability is considered to be probable. Environmental liabilities attributed to the Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA) or analogous state programs are considered probable when a claim is asserted, or is probable of assertion, and FCX, or any of its subsidiaries,have been associated with the site. Other environmental remediation liabilities are considered probable based on specific facts and circumstances. FCX’s estimates of these costs are based on an evaluation of various factors, including currently available facts, existing technology, presently enacted laws and regulations, remediation experience, whether or not FCX is a potentially responsible party (PRP) and the ability of other PRPs to pay their allocated portions. With the exception of those obligations assumed in the acquisition of Phelps Dodge (see Note 12), environmental obligations are recorded on an undiscounted basis. Where the available information is sufficient to estimate the amount of liability, that estimate has been used. Where the information is only sufficient to establish a range of probable liability and no point within the range is more likely than any other, the lower end of the range has been used. Possible recoveries of some of these costs from other parties are not recognized in the condensed consolidated financial statements until they become probable. Legal costs associated with environmental remediation, as defined in Statement of Position 96-1, “Environmental Remediation Liabilities,” are included as part of the estimated liability. At June 30, 2007, environmental reserves recorded in the condensed consolidated balance sheet totaled $360 million, which reflected the fair value of the estimated obligations. At June 30, 2007, the unescalated, undiscounted environmental reserve totaled approximately $384 million, leaving approximately $24 million to be accreted over time. 4. PENSION AND POSTRETIREMENT BENEFITS With the acquisition of Phelps Dodge, FCX acquired trusteed, non-contributory pension plans covering substantially all of Phelps Dodge’s U.S. employees. The applicable plan design determines the manner in which benefits are calculated for any particular group of employees. With respect to certain of these plans, benefits are calculated based on final average monthly compensation and years of service. In the case of other plans, benefits are calculated based on a fixed amount for each year of service. Participants in the plans generally vest in their accrued benefits after five years of service. At the date of acquisition, Phelps Dodge had both overfunded and underfunded pension plans. The funded status of the overfunded plans was $129 million (representing the fair value of plans assets of approximately $1.36 billion less a projected benefit obligation of approximately $1.23 billion). The funded status of the underfunded plans was $(70) million (representing the fair value of plan assets of $11 million less a projected benefit obligation of $81 million). The majority of plan assets are invested in a diversified portfolio of stocks, bonds and cash and cash equivalents, which consist 13 Table of Contents primarily of equity and fixed-income securities. At March 19, 2007, a discount rate of 5.78 percent and a wage increase assumption of 4.25 percent were used to estimate the projected benefit obligation, and the long-term expected rate of return on plan assets was 8.5 percent. In addition to the pension benefits, Phelps Dodge provides postretirement medical and life insurance benefits for certain U.S. employees and, in some cases, employees of international subsidiaries. These postretirement benefits vary among plans, and many plans require contributions from retirees. The expected cost of providing such postretirement benefits is accrued during the years employees render the necessary service. At the date of acquisition, the funded status of the Phelps Dodge postretirement medical and life insurance benefits was $(80) million (representing the fair value of plan assets of $173 million less a benefit obligation of $253 million). The plan assets consist of two Voluntary Employees’ Beneficiary Association (VEBA) trusts, which FCX acquired through the acquisition of Phelps Dodge.One trust is dedicated to funding postretirement medical obligations and the other to funding postretirement life insurance obligations for eligible U.S. retirees. The majority of the assets of the VEBA trusts are invested in U.S. fixed-income securities. FCX’s funding policy provides that contributions to the VEBA trusts shall be at least sufficient to pay plan benefits as they come due. Additional contributions may be made from time to time. For participants not eligible to receive payments from the VEBA trusts, FCX’s funding policy provides that contributions shall be at least equal to the cash basis obligations. At March 19, 2007, a discount rate of 5.62 percent was used to estimate the accumulated postretirement benefit obligation for the medical plans and 5.66 percent for the retiree life insurance plan. The long-term expected rate of return on plan assets for the VEBA medical and life insurance trusts was 3.7 percent and 4.5 percent, respectively. Net periodic benefit cost for pension and postretirement benefits for Phelps Dodge have been included in the condensed consolidated financial statements beginning March 20, 2007. The components of net periodic benefit cost for pension and postretirement benefits for all of FCX’s plans for the three-month periods ended June 30, 2007 and 2006, follow (in millions): Phelps FCX PT Freeport Indonesia Atlantic Copper Dodge 2007 2006 2007 2006 2007 2006 2007 Service cost $ – $ – $ 1 $ 1 $ – $ – $ 7 Interest cost 1 1 2 1 1 1 22 Expected return on plan assets – – (1 ) (1 ) – – (31 ) Amortization of prior service cost 1 1 – 1 – – – Amortization of net actuarial loss – 1 – – Net periodic benefit cost $ 2 $ 2 $ 2 $ 2 $ 2 $ 1 $ (2 ) The components of net periodic benefit cost for pension and postretirement benefits for all of FCX’s plans for the six-month periods ended June 30, 2007 and 2006, follow (in millions): Phelps FCX PT Freeport Indonesia Atlantic Copper Dodge 2007 2006 2007 2006 2007 2006 2007 Service cost $ 1 $ – $ 3 $ 2 $ – $ – $ 7 Interest cost 1 1 3 2 2 2 25 Expected return on plan assets – – (2 ) (1 ) – – (34 ) Amortization of prior service cost 2 2 – 1 – – – Amortization of net actuarial loss – 1 1 – Net periodic benefit cost $ 4 $ 3 $ 4 $ 4 $ 3 $ 3 $ (2 ) 14 Table of Contents 5. EARNINGS PER SHARE FCX’s basic net income per share of common stock was calculated by dividing net income applicable to common stock by the weighted-average number of common shares outstanding during the year. A reconciliation of net income and weighted-average common shares outstanding for purposes of calculating diluted net income per share for the three and six-month periods ended June 30, 2007 and 2006, follows (in millions, except per share amounts): Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net income before preferred dividends $ 1,168 $ 382 $ 1,661 $ 649 Preferred dividends (64 ) (15 ) (81 ) (30 ) Net income applicable to common stock 1,104 367 1,580 619 Plus income impact of assumed conversion of: 5½% Convertible Perpetual Preferred Stock 15 15 30 30 6¾% Mandatory Convertible Preferred Stock 49 – 51 – 7% Convertible Senior Notes – 5 – 10 Diluted net income applicable to common stock $ 1,168 $ 387 $ 1,661 $ 659 Weighted average common shares outstanding 381 188 300 188 Add shares issuable upon conversion, exercise or vesting of: 5½% Convertible Perpetual Preferred Stock 23 22 23 22 6¾% Mandatory Convertible Preferred Stock 39 – 21 – 7% Convertible Senior Notes – 10 – 10 Dilutive stock options 2 1 1 1 Restricted stock 1 1 1 1 Weighted average common shares outstanding for purposes of calculating diluted net income per share 446 222 346 222 Diluted net income per share of common stock $ 2.62 $ 1.74 $ 4.80 $ 2.97 Outstanding stock options with exercise prices greater than the average market price of FCX’s common stock during the period are excluded from the computation of diluted net income per share of common stock. FCX’s convertible instruments are also excluded when including the conversion of these instruments increases reported diluted net income per share. A summary of the excluded amounts follows (in thousands, except exercise prices): Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Weighted average outstanding options 169 1,006 568 842 Weighted average exercise price $ 78.92 $ 63.77 $ 67.71 $ 63.77 15 Table of Contents 6. INVENTORIES A summary of inventories, which were recorded using the weighted average cost method (except where otherwise indicated) and include the impact of purchase accounting adjustments (refer to Note 2), follows (in millions): June 30, December 31, 2007 2006 Mining Operations: Raw materials $ 1 $ – Work-in-process 117 11 Finished goodsa 970 4 Mill and leach stockpiles 850 – Atlantic Copper: Concentrates – First in, first out (FIFO) 81 189 Work-in-process – FIFO 254 168 Finished goods – FIFO 10 12 PDIC: Raw materials 148 – Work-in-process 13 – Finished goods 81 – Total product inventories 2,525 384 Total materials and supplies, netb 712 340 Total inventories $ 3,237 $ 724 a. Finished goods inventory associated with mining operations primarily includes concentrates and cathodes. b. Materials and supplies inventories are net of obsolescence reserves totaling $17 million at June 30, 2007, and $16 million at December 31, 2006. 7. TRUST ASSETS A summary of FCX’s trust assets at June 30, 2007, which were acquired in connection with the acquisition of Phelps Dodge, follows (in millions): Global reclamation and remediation $ 428 Financial assurance 99 a Non-qualified retirement benefits 53 Change of control 32 Total trust assets $ 612 a. Represents legally restricted funds for the use of asset retirement obligation activities at Chino, Tyrone and Cobre (refer to Note 13 for further discussion of financial assurance requirements for these operations). 8. DEBT AND FINANCING TRANSACTIONS At June 30, 2007, FCX had approximately $9.8 billion in debt, including $8.5 billion in acquisition debt, $0.9 billion in previously existing Phelps Dodge debt and $0.4 billion of previously existing FCX debt. In connection with financing its acquisition of Phelps Dodge, FCX used $2.5 billion of available cash (including cash acquired from Phelps Dodge) and funded the remainder with proceeds from borrowings under the $11.5 billion senior credit facility and proceeds from the offering of $6.0 billion in senior notes. In accordance with its plan to reduce debt, following the close of the Phelps Dodge acquisition, FCX sold 47.15 million shares of common stock at $61.25 per share for net proceeds of approximately $2.8 billion and 28.75 million shares of 6¾% Mandatory Convertible Preferred Stock for net proceeds of approximately $2.8 billion (refer to Note 11 for further discussion of the 6¾% Mandatory Convertible Preferred Stock). The net 16 Table of Contents proceeds from these transactions were used to reduce borrowings under the $11.5 billion senior credit facility, with $2.5 billion used to fully repay the senior term loan due March 2012 and the remaining $3.1 billion to partially repay the senior term loan due March 2014 (the Tranche B term loan). During the second quarter of 2007, FCX prepaid an additional $1.9 billion of debt under the Tranche B term loan. A summary of financing activities for the first six months of 2007, and FCX’s outstanding debt balances at June 30, 2007, follows (in billions): December 31, Borrowings/ June 30, 2006 Additions Repayments 2007 $11.5 billion senior credit facility: Senior term loan due 2012 $ – $ 2.5 a $ (2.5 ) $ – Senior term loan due 2014 – 7.5 a (5.0 ) 2.5 $1.5 billion revolving credit facilities – Senior Notes: 10⅛% Notes due 2010 0.3 – (0.3 ) – 6⅞% Notes due 2014 0.3 – – 0.3 8¼% Notes due 2015 – 1.5 a – 1.5 8⅜% Notes due 2017 – 3.5 a – 3.5 Senior floating rate notes due 2015 – 1.0 a – 1.0 Phelps Dodge Senior Notes – 0.7 (0.1 ) 0.6 Other 0.1 0.3 – 0.4 $ 0.7 $ 17.0 $ (7.9 ) $ 9.8 a. Represents borrowings used to finance the acquisition of Phelps Dodge. For the first six months of 2007, FCX recorded net charges totaling $135 million ($110 million to net income or $0.32 per share) for early extinguishment of debt. These net charges include $88 million ($75 million to net income) recorded in first-quarter 2007 and $30 million ($25 million to net income) recorded in second-quarter 2007 related to the accelerated recognition of deferred financing costs associated with the early repayment of amounts under the $11.5 billion senior credit facility. Also included is $17 million ($10 million to net income) recorded in second-quarter 2007 related to premiums paid and the accelerated recognition of deferred financing costs associated with the May 2007 redemption of FCX’s 10⅛% Senior Notes. Additional information regarding the senior credit facility and senior notes used to finance the Phelps Dodge acquisition follows: Senior Credit Facility. At the close of the Phelps Dodge acquisition, the senior credit facility consisted of a $2.5 billion term loan due March 2012, a $7.5 billion Tranche B term loan due March 2014 and $1.5 billion in revolving credit facilities due March 2012. The revolving credit facilities are composed of (i) a $1.0 billion revolving credit facility available to FCX and (ii) a $0.5 billion revolving credit facility available to both FCX and PT Freeport Indonesia, which represents an amendment to the FCX and PT Freeport Indonesia revolver that was scheduled to mature in 2009. Interest on the revolving credit facilities currently accrues at the London Interbank Offered Rate (LIBOR) plus 1.00 percent, subject to an increase or decrease in the interest rate margin based on the credit rating assigned by Standard and Poor’s Rating Services (S&P) and Moody’s Investor Services (Moody’s). Prior to its refinancing, interest on the Tranche B term loan accrued at LIBOR plus 1.75 percent. The senior credit facility also contains covenants, including limitations on indebtedness, liens, asset sales, prepayments of indebtedness and transactions with affiliates. Financial leverage ratios must be met in order to incur certain indebtedness and are required to be maintained when there are amounts drawn or letters of credits outstanding under the revolving credit facilities. The senior credit facility is guaranteed by certain wholly owned subsidiaries of FCX and is secured by the pledge of equity in substantially all of these subsidiary guarantors and certain other non-guarantor subsidiaries of FCX, and intercompany indebtedness owed to 17 Table of Contents FCX. Borrowings by FCX and PT Freeport Indonesia under the $0.5 billion revolver are also secured with a pledge of 50.1 percent of the outstanding stock of PT Freeport Indonesia, over 90 percent of the assets of PT Freeport Indonesia and, with respect to borrowings by PT Freeport Indonesia, a pledge of the Contract of Work. On July 10, 2007, FCX refinanced the remaining $2.5 billion balance outstanding under the Tranche B term loan with proceeds from a new senior term loan due March 2012 (the Tranche A term loan). Interest on the new Tranche A term loan accrues at LIBOR plus 1.00 percent, subject to an increase or decrease in the interest rate margin based on the credit rating assigned by S&P and Moody’s. The new Tranche A term loan requires minimum scheduled amortization payments of 10 percent per year, consisting of equal payments of $122.5 million on September 30 and March 31, with the first payment on September 30, 2007. In addition, certain terms and conditions of the senior credit facility were amended, including the elimination of certain collateral requirements. As a result of this transaction, FCX will record charges totaling approximately $36 million ($31 million to net income) in third-quarter 2007 related to the accelerated recognition of deferred financing costs associated with the extinguishment of the Tranche B term loan. Senior Notes. Interest on the senior notes is payable semiannually on April 1 and October 1, with the first payment due October 1, 2007. Interest on the senior floating rate notes due April 2015 accrues at six-month LIBOR plus 3.25 percent. FCX may redeem some or all of the notes at its option at make-whole redemption prices, and afterwards at stated redemption prices. FCX may make these optional make-whole redemptions prior to April 1, 2009, for the senior floating rate notes; April 1, 2011, for the 8¼% Senior Notes; and April 1, 2012, for the 8⅜% Senior Notes. The indenture governing the notes contains restrictions, including restrictions on incurring debt, creating liens, selling assets, entering into certain transactions with affiliates, paying cash dividends on common stock, repurchasing or redeeming common or preferred equity, prepaying subordinated debt and making investments. 9. INCOME TAXES FCX’s second-quarter 2007 income tax provision included taxes on international operations ($639 million) and U.S. taxes ($138 million). FCX’s income tax provision for the first six months of 2007 included taxes on international operations ($1.1 billion) and U.S. taxes ($92 million). The difference between FCX’s consolidated effective income tax rate of approximately 37 percent for the first six months of 2007 and the U.S. federal statutory rate of 35 percent primarily was attributable to (i) withholding taxes incurred in connection with earnings from Indonesian and South American mining operations, (ii) income taxes incurred by PT Indocopper Investama, a wholly owned subsidiary of FCX whose only asset is its investment in PT Freeport Indonesia, and (iii) a U.S. foreign tax credit limitation, partly offset by a U.S. benefit for percentage depletion. FCX’s income tax provision for second-quarter 2006 ($310 million) and for the first six months of 2006 ($532 million) primarily reflected taxes on PT Freeport Indonesia’s earnings. The difference between FCX’s effective income tax rate of approximately 43 percent for the first six months of 2006 and PT Freeport Indonesia’s Contract of Work rate of 35 percent primarily was attributable to withholding taxes incurred in connection with earnings from Indonesian mining operations and income taxes incurred by PT Indocopper Investama. Effective January 1, 2007, FCX adopted FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (FIN 48), which prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. With the adoption of FIN 48, FCX recognized a cumulative effect adjustment to increase beginning retained earnings of approximately $4 million. Following adoption of FIN 48, FCX no longer includes interest and penalties accrued on unrecognized tax benefits in its provision for income taxes; instead, interest and penalties are included in other income and expenses. 18 Table of Contents A summary of the activities associated with the reserve for unrecognized tax benefits, interest and penalties for the period of adoption, follows (in millions): Unrecognized Three Months Ended March 31, 2007 Tax Benefit Interest Penalties Balance at beginning of period $ 41 $ 11 $ – Additions: Acquisition of Phelps Dodge 220 6 2 Prior year tax positions 1 1 – Balance, March 31, 2007 $ 262 $ 18 $ 2 The reserve for unrecognized tax benefits of $262 million at March 31, 2007, includes $124 million ($116 million net of income tax benefits) that, if recognized, would reduce FCX’s provision for income taxes. There were no material changes to the reserves for unrecognized tax benefits during the second quarter of 2007. For the first quarter of 2006, interest and penalties accrued on unrecognized tax benefits and recorded in the provision for income taxes totaled $3 million. FCX or its subsidiaries file income tax returns in the U.S. federal jurisdiction and various state and foreign jurisdictions. The tax years of FCX and its significant subsidiaries that remain subject to examination are as follows: Jurisdiction Years Under Examination Additional Open Years U.S. Federal 1997-2005 2006 Indonesia – 2002-2006 Peru 2003 1999-2002, 2004-2006 Chile – 2003-2006 Arizona – 2002-2006 New Mexico – 2003-2006 FCX has not identified any uncertain tax position for which it is reasonably possible that the total amount of unrecognized tax benefit will significantly increase or decrease within the 12-month period following the date of adoption of FIN 48. 10. INTEREST EXPENSE, NET Interest expense, net, includes capitalized interest of approximately $50 million in the second quarter of 2007, approximately $2 million in the second quarter of 2006, approximately $57 million for the first six months of 2007 and approximately $4 million for the first six months of 2006. The majority of the capitalized interest in 2007 relates to development projects at Safford, Arizona, and Tenke Fungurume. 11. STOCKHOLDERS’ EQUITY AND STOCK AWARD PLANS Preferred Stock. On March 28, 2007, FCX completed the sale of 28.75 million shares of 6¾% Mandatory Convertible Preferred Stock, with a liquidation preference of $100 per share. The 6¾% Mandatory Convertible Preferred Stock will automatically convert on May 10, 2010, into between approximately 39 million and 47 million shares of FCX common stock at a conversion rate that will be determined based on FCX’s common stock price. The conversion rate per $100 face amount of mandatory preferred will be 1.6327 when the FCX common stock price is at or below $61.25 and 1.3605 when the FCX common stock price is at or above $73.50. For FCX common stock prices between these levels, the conversion rate will be equal to $100 divided by FCX’s common stock price. Prior to May 1, 2010, holders may convert their 6¾% Mandatory Convertible Preferred Stock at a conversion rate of 1.3605. Dividends are payable quarterly on February 1, May 1, August 1 and November 1, with the first dividend paid on August 1, 2007. Stock Award Plans.On July 10, 2007, FCX’s stockholders approved amendments to FCX's 2006 Stock Incentive Plan (the Plan). The purpose of the Plan is to motivate and reward key personnel with stock based-awards at an appropriate level.As a result of the acquisition of Phelps Dodge, the number of employees and consultants who are now eligible to receive awards under our incentive plans increased by over 200 people. 19 Table of Contents Due in part to our increased employee population, the FCX Board of Directors believed that the number of shares available for grant under FCX's incentive plans was inadequate to address FCX's short-term needs.The amendments (i) increase the number of shares available for grant under the Plan from 12 million to 37 million shares, (ii) increase the sublimits under the Plan regarding the number of shares that may be granted as restricted stock, restricted stock units and other stock-based awards and (iii) extend the term of the amended and restated Plan to July 10, 2017. During second-quarter 2007, FCX granted approximately 5 million stock options awards, resulting in stock-based compensation cost of $25 million recognized in selling, general and administrative expenses. 12. ENVIRONMENTAL, RECLAMATION AND CLOSURE FCX has the following environmental, reclamation and closure obligations following its acquisition of Phelps Dodge: Environmental. FCX subsidiaries that operate in the U.S. are subject to various stringent federal, state and local environmental laws and regulations that govern emissions of air pollutants; discharges of water pollutants; and generation, handling, storage and disposal of hazardous substances, hazardous wastes and other toxic materials. FCX subsidiaries also are subject to potential liabilities arising under CERCLA or similar state laws that impose responsibility on persons who arranged for the disposal of hazardous substances, and on current and previous owners and operators of a facility for the cleanup of hazardous substances released from the facility into the environment, including damages to natural resources. In addition, FCX subsidiaries are subject to potential liabilities under the Resource Conservation and Recovery Act (RCRA) and analogous state laws that require responsible parties to remediate releases of hazardous or solid waste constituents into the environment associated with past or present activities. Phelps Dodge or its subsidiaries previously have been advised by the U.S. Environmental Protection Agency (EPA), the Department of the Interior, the Department of Agriculture and several state agencies that, under CERCLA or similar state laws and regulations, they may be liable for costs of responding to environmental conditions at a number of sites that have been or are being investigated by EPA, the Department of the Interior, the Department of Agriculture or states to determine whether releases of hazardous substances have occurred and, if so, to develop and implement remedial actions to address environmental concerns. Phelps Dodge or its subsidiaries also have previously been advised by trustees for natural resources that it may be liable under CERCLA or similar state laws for damages to natural resources caused by releases of hazardous substances. At June 30, 2007, environmental reserves totaled $360 million, which reflected the fair value of the estimated obligations at the acquisition date. The long-term portion of these reserves totaled $232 million and is included in other liabilities and deferred credits on the condensed consolidated balance sheet. At June 30, 2007, the unescalated, undiscounted environmental reserve totaled approximately $384 million, leaving approximately $24 million to be accreted over time. These environmental obligations were estimated based on projected cash flows, which included an estimated long-term inflation rate of 2.25 percent, and then discounted using a credit-adjusted risk-free interest rate of 7.8 percent. Pinal Creek.The Pinal Creek site located near Miami, Arizona, has the most significant environmental reserve of all FCX sites totaling approximately $96 million. The Pinal Creek site was listed under the Arizona Department of Environmental Quality (ADEQ) Water Quality Assurance Revolving Fund program in 1989 for contamination in the shallow alluvial aquifers within the Pinal Creek drainage near Miami, Arizona. Since that time, environmental remediation has been performed by the members of the Pinal Creek Group (PCG), consisting of Phelps Dodge Miami, Inc. (Miami), a wholly owned subsidiary of Phelps Dodge, and two other companies. In 1998, the District Court approved a Consent Decree between the PCG members and the state of Arizona resolving all matters related to an enforcement action contemplated by the state of Arizona against the PCG members with respect to the groundwater matter. The Consent Decree committed Miami and the other PCG members to complete the remediation work outlined in the Consent Decree. That work continues at this time pursuant to the Consent Decree and consistent with state law and the National Contingency Plan prepared by EPA under CERCLA. 20 Table of Contents Miami and the other PCG members have been pursuing contribution litigation against three other parties involved with the site. Miami dismissed its contribution claims against one defendant when another PCG member agreed to be responsible for any share attributable to that defendant. Miami and the other PCG members settled their contribution claims against another defendant in April 2005. While the terms of the settlement are confidential, the proceeds of the settlement will be used to address remediation at the Pinal Creek site. The trial on the issue of allocating liability is pending. While recoveries or payments may result from the contribution litigation, FCX cannot reasonably estimate the amount and, therefore, has not taken this into consideration in its reserve estimates. Miami’s share of the planned remediation work based on the interim agreements between the parties has a cost range on an undiscounted and unescalated basis for reasonably expected outcomes estimated to be from $89 million to $202 million. Approximately $96 million (based on discounted present value calculations) remained in FCX’s Pinal Creek remediation reserve at June 30, 2007. Other.At June 30, 2007, the cost range for reasonably possible outcomes for all reservable environmental remediation sites on an undiscounted and unescalated basis (including Pinal Creek’s estimate) was approximately $335 million to $640 million (of which approximately $360 million has been reserved). Significant work is expected to be completed in the next several years to remediate these sites. FCX believes that there may be other potential claims for recovery from other third parties, including the U.S. government and other PRPs. These potential recoveries are not recognized unless realization is considered probable. FCX subsidiaries have several sites for which no environmental reserve has been recognized because it is not probable that a successful claim will be made against FCX for those sites, but for which there is a reasonably possible likelihood of an environmental remediation liability. While liabilities, if any, ultimately arising from potential environmental obligations may be material to the operating results of any single future quarter or year, management does not believe such liability is likely to have a material adverse effect on FCX’s liquidity or financial position. A summary of environmental reserve activities for the three and six months ended June 30, 2007, follows (in millions): Three Months Six Months Ended Ended June 30, 2007 June 30, 2007 Balance, beginning of period $ 356 $ – Liabilities assumed in acquisition of Phelps Dodge 22 380 Spending against reserves (20 ) (22 ) Accretion expense 2 2 Balance, end of period $ 360 $ 360 Asset Retirement Obligations. In connection with its acquisition of Phelps Dodge, FCX has recorded approximately $394 million of asset retirement obligations (AROs) accounted for in accordance with SFAS No. 143, “Accounting for Asset Retirement Obligations.” A summary of the activities associated with these AROs for the three and six months ended June 30, 2007, follows (in millions): Three Months Six Months Ended Ended June 30, 2007 June 30, 2007 Balance, beginning of period $ 406 $ – Liabilities assumed in acquisition of Phelps Dodge (12 ) 394 Accretion expense 7 8 Payments (13 ) (14 ) Revisions to cash flow estimates 3 3 Balance, end of period $ 391 $ 391 21 Table of Contents At June 30, 2007, FCX estimated its share of the total cost of Phelps Dodge AROs, including anticipated future disturbances and cumulative payments, at approximately $1.3 billion (unescalated, undiscounted and on a third-party cost basis), leaving approximately $900 million remaining to be accreted over time. These aggregate costs may increase or decrease materially in the future as a result of changes in regulations, engineering designs and technology, permit modifications or updates, mine plans or other factors and as actual reclamation spending occurs. ARO activities and expenditures generally are made over an extended period of time commencing near the end of the mine life; however, certain reclamation activities could be accelerated if doing so is required, or they are determined to be economically beneficial. At June 30, 2007, FCX had trust assets totaling $428 million that are dedicated to funding global reclamation and remediation activities, and also had trust assets totaling $99 million that are legally restricted to fund a portion of its asset retirement obligations for Chino, Tyrone and Cobre as required for New Mexico financial assurance. 13. CONTINGENCIES FCX has the following contingencies in connection with the acquisition of Phelps Dodge: Letters of Credit and Surety Bonds. Standby letters of credit totaled approximately $86 million at June 30, 2007, primarily for reclamation, environmental obligations and workers’ compensation insurance programs. In addition, FCX had surety bonds totaling approximately $95 million at June 30, 2007, associated with reclamation, closure and environmental obligations (approximately $66 million – refer to discussion below), self-insurance bonds primarily for workers’ compensation (approximately $23 million) and miscellaneous bonds (approximately $6 million). Insurance. FCX purchases a variety of insurance products to mitigate insurable losses. The various insurance products typically have specified deductible amounts, or self-insured retentions, and policy limits. In second-quarter 2007, FCX renewed its property insurance coverage, which included the Phelps Dodge mining operations. FCX generally is self-insured for U.S. workers’ compensation, but purchases excess insurance up to statutory limits. An actuarial analysis is performed twice a year by an independent, third-party actuary for various FCX casualty programs, including workers’ compensation, to estimate required insurance reserves. Insurance reserves totaled approximately $57 million at June 30, 2007. Environmental and Reclamation Programs. With regard to the disclosed environmental, reclamation and closure obligations discussed in Note 12, the following provides a summary of the significant Arizona and New Mexico environmental and reclamation programs and related contingencies. Significant Arizona Environmental and Reclamation Programs.FCX’s Arizona properties are subject to regulatory oversight and compliance in several areas. The ADEQ has adopted regulations for its aquifer protection permit (APP) program that replaced previous Arizona groundwater quality protection permit regulations. APP regulations require permits for certain facilities, activities and structures for mining, concentrating and smelting and requires compliance with aquifer water quality standards at an applicable point of compliance well or location. The APP program also may require mitigation and discharge reduction or elimination of some discharges. An application for an APP requires a description of a closure strategy to meet applicable groundwater protection requirements following cessation of operations and a cost estimate to implement the closure strategy. An APP may specify closure requirements, which may include post-closure monitoring and maintenance requirements. A more detailed closure plan must be submitted within 90 days after a permitted entity notifies ADEQ of its intent to cease operations. A permit applicant must demonstrate its financial capability to meet the closure costs required under the APP. Portions of the acquired Phelps Dodge Arizona mining facilities that operated after January 1, 1986, also are subject to the Arizona Mined Land Reclamation Act (AMLRA). AMLRA requires reclamation to achieve stability and safety consistent with post-mining land use objectives specified in a reclamation plan. Reclamation plans require approval by the State Mine Inspector and must include a cost estimate to perform the reclamation 22 Table of Contents measures specified in the plan. Financial assurance must be provided under AMLRA covering the estimated cost of performing the reclamation plan. At June 30, 2007, FCX had accrued closure costs of approximately $66 million for its Arizona operations. The amount of financial assurance currently demonstrated for Arizona closure and reclamation activities is approximately $183 million. The Tohono facility is located on Tohono O’odham Nation (the Nation) property in southern Arizona. Tohono’s leases and Mine Plans of Operations (MPOs) impose certain environmental compliance, closure and reclamation requirements, with closure and reclamation actions required upon termination of the leases, which currently expire between 2012 and 2017, unless terminated earlier in accordance with the terms of the leases. Previous studies indicate that closure and reclamation requirements are estimated at approximately $5 million. Phelps Dodge previously provided interim financial assurance in the amount of $5.1 million, of which $5.0 million is in the form of a corporate performance guarantee. Tohono has informally obtained an extension from the Nation to update the previous closure and reclamation studies and associated cost estimates by June 2008. Significant New Mexico Environmental and Reclamation Programs. FCX’s New Mexico operations are subject to regulation under the New Mexico Water Quality Act and the Water Quality Control Commission (WQCC) regulations adopted under that Act. The New Mexico Environment Department (NMED) has required each of these operations to submit closure plans for NMED’s approval. The closure plans must describe measures to be taken to prevent groundwater quality standards from being exceeded following the closure of discharging facilities and to abate any groundwater or surface water contamination. FCX’s New Mexico operations also are subject to regulation under the New Mexico Mining Act (the Mining Act), which was enacted in 1993, and the Mining Act Rules, which are administered by the Mining Minerals Division (MMD). Under the Mining Act, mines are required to submit and obtain approval of closeout plans describing the reclamation to be performed following closure of the mines or portions of the mines. Chino, Tyrone and Cobre each have NMED-issued closure permits and MMD-approved closeout plans. Chino’s closure permit was appealed to the WQCC by a third party. The appeal originally was dismissed by the WQCC on procedural grounds, but that decision was overturned by the New Mexico Court of Appeals. The WQCC has postponed the hearing on the Chino closure permit pending a report by the parties regarding settlement discussions. Tyrone appealed certain conditions in its closure permit to the WQCC, which upheld the permit conditions. Tyrone appealed the WQCC’s decision to the Court of Appeals, and on June 15, 2006, the Court of Appeals overturned two conditions that Tyrone had challenged in its closure permit. The New Mexico Supreme Court denied Petitions for Certiorari filed by other parties. The case has been remanded to the WQCC for further proceedings to address the Court of Appeals decision. A hearing before the WQCC began on July 23, 2007 and is expected to continue for several weeks. Hidalgo has applied for renewal of its discharge permit, which includes a requirement for an updated closure plan. Hidalgo expects NMED to issue a new permit, including permit conditions regarding closure and financial assurance. The terms of the NMED closure permits and MMD-approved closeout plans for Chino, Tyrone and Cobre require the facilities to conduct supplemental studies concerning closure and closeout, including feasibility studies to evaluate additional closure and reclamation alternatives. The feasibility studies are due, along with amended closure plans, before the end of the five-year permit terms, which end in 2008 for Chino and Tyrone and in 2009 for Cobre. Chino’s feasibility study report was submitted in February 2007 and was resubmitted in June 2007 to address agency comments. The terms of the NMED closure permits also require the facilities to prepare and submit abatement plans to address groundwater that exceeds New Mexico groundwater quality standards as well as potential sources of future groundwater contamination. Changes to the existing closure plans and additional requirements arising from the abatement plans could increase or decrease the cost of closure and closeout. Cobre submitted an application to MMD and NMED for a standby permit to defer implementation of closure and reclamation requirements, which was approved on December 5, 2006. Cobre continues on care-and-maintenance status. 23 Table of Contents Internal cost estimates to perform the work (internal cost basis) generally are lower than the cost estimates used for financial assurance because of savings from the use of internal personnel and equipment as opposed to third-party contractor costs, and opportunities to prepare the site for more efficient reclamation as mining progresses, among other factors. FCX estimates the total cost, on an internal cost basis, to perform the requirements of the approved closure and closeout permits to be approximately $283 million for Chino, $338 million for Tyrone and $40 million for Cobre (undiscounted and unescalated) over the 100-year period of the closure and closeout plans. Cost estimates, on a third-party cost basis used to determine the fair value of closure and closeout obligations for SFAS No. 143 totaled approximately $391 million for Chino, $438 million for Tyrone and $47 million for Cobre (undiscounted and unescalated). At June 30, 2007, FCX had accrued approximately $53 million for Chino, $196 million for Tyrone, $8 million for Cobre and $4 million for Hidalgo. The terms of the permits also require Chino, Tyrone, Cobre and Hidalgo to provide and maintain financial assurance based upon the estimated cost to the state of New Mexico to implement the closure and closeout plans, including any long-term operation and maintenance obligations, in the event of a default by the operators. The third-party cost estimates for financial assurance under the existing permits are $371 million for Chino, $373 million for Tyrone and $45 million for Cobre on an undiscounted and unescalated basis over the 100-year period of the closure and closeout plans. Hidalgo is updating its cost estimate as part of its pending closure permit renewal. These cost estimates are converted to a discounted present value basis to determine the amount of financial assurance required for each facility. Financial assurance amounts at June 30, 2007, which reflected reductions for work completed through 2006 and agreed upon by NMED and MMD, were $185 million for Chino, $218 million for Tyrone and $29 million for Cobre. In the second half of 2007, Chino and Tyrone each expects to submit updated third-party closure cost estimates to the state of New Mexico as part of the permit renewal process. Chino and Tyrone will be required to post financial assurance based on these updated third party closure cost estimates. Financial assurance requirements may increase as part of the permit renewal process. Up to 70 percent of the financial assurance for Chino, Tyrone and Cobre is in the form of third-party guarantees provided by Phelps Dodge. The terms of the applicable regulations and the guarantees require Phelps Dodge to meet certain financial tests. Phelps Dodge provided demonstrations that it met the applicable financial tests under the terms of the applicable regulations as of the end of 2006. If it is determined that Phelps Dodge no longer meets the applicable financial tests following its acquisition by FCX, the Phelps Dodge guarantees would have to be replaced with financial assurance in another form. Litigation. Columbian Chemicals Company (Columbian), formerly a subsidiary of Phelps Dodge, together with several other companies, is a defendant in an action entitled Technical Industries, Inc. v. Cabot Corporation, et al., No. CIV 03-10191 WGY, filed on January 30, 2003, in the U.S. District Court in Boston, Massachusetts, and 14 other actions filed in four U.S. district courts, on behalf of a purported class of all individuals or entities who purchased carbon black directly from the defendants since January 1999. The Judicial Panel on Multidistrict Litigation consolidated all of these actions in the U.S. District Court for the District of Massachusetts under the caption In Re Carbon Black Antitrust Litigation. The consolidated amended complaint, which alleges that the defendants fixed the prices of carbon black and engaged in other unlawful activities in violation of the U.S. antitrust laws, seeks treble damages in an unspecified amount and attorney’s fees. The court certified a class that includes all direct purchasers of carbon black in the U.S. from January 30, 1999, through January 18, 2005. FCX has entered into an agreement to settle these claims for a payment of $6 million, which has been recorded as a liability. This settlement is subject to approval by the court following a hearing scheduled for September 27, 2007, after notice to the class members. A separate action entitled Carlisle Companies Incorporated, et al. v. Cabot Corporation, et al., was filed against Columbian and other defendants on behalf of a group of affiliated companies that opted out of the federal class action. This action, which asserts similar claims as the class action, was filed in the Northern District of New York on July 28, 2005, but was transferred to the District of Massachusetts, where the class action is pending, and was consolidated with the class action for pretrial purposes. No separate proceedings have occurred in this action. Actions are pending in state courts in California, Florida, Kansas, South Dakota and Tennessee on behalf of purported classes of indirect purchasers of carbon black in those and six other states, alleging violations of 24 Table of Contents state antitrust and deceptive trade practices laws. Motions to dismiss are pending in the Kansas and South Dakota actions. A motion for class certification has been filed in the Tennessee action. Similar actions filed in state courts in New Jersey and North Carolina, and additional actions in Florida and Tennessee, have been dismissed. Columbian also received a demand for relief on behalf of indirect purchasers in Massachusetts, but no lawsuit has been filed. Phelps Dodge retained responsibility for the claims against Columbian pursuant to the agreement for the sale of Columbian. Columbian has committed to provide appropriate assistance to defend these matters. FCX believes the claims are without merit and intends to defend the lawsuits vigorously. Since approximately 1990, Phelps Dodge or its subsidiaries have been named as a defendant in a large number of product liability or premises lawsuits claiming injury from exposure to asbestos found in electrical wire products produced or marketed many years ago, or from asbestos at certain Phelps Dodge properties. FCX believes its liability, if any, in these matters will not have a material adverse effect, either individually or in the aggregate, upon its business, financial condition, liquidity, results of operations or cash flow. There can be no assurance, however, that future developments will not alter this conclusion. 14. COMMITMENTS AND GUARANTEES FCX has unconditional purchase obligations (take-or-pay contracts with terms in excess of one year), including obligations assumed in connection with the acquisition of Phelps Dodge, consisting of the procurement of copper anodes, transportation, electricity, other supplies and services, sulfuric acid, port fee commitments and oxygen that are essential to its worldwide operations. A summary of the maturities of the Phelps Dodge take-or-pay obligations at June 30, 2007, follows (in millions): Less Than After Total 1 Year Years 2-3 Years 4-5 5 Years Take-or-pay obligations $ 662 $ 372 $ 218 $ 53 $ 19 FCX is also a guarantor in financial guarantees (including option guarantees and indirect guarantees of the indebtedness of others) and indemnities. At its Morenci mine in Arizona, FCX has a venture agreement dated February 7, 1986, with its business partner, Sumitomo Metal Mining Arizona, Inc. (Sumitomo), which includes a put/call option guarantee clause. FCX holds an 85 percent undivided interest in the Morenci complex. Under certain conditions defined in the venture agreement, Sumitomo has the right to sell its 15 percent share to FCX. Likewise, under certain conditions, FCX has the right to exercise its purchase option to acquire Sumitomo’s share of the venture. Based on calculations defined in the venture agreement, at June 30, 2007, the maximum potential payment FCX is obligated to make to Sumitomo upon exercise of the put option (or FCX’s exercise of its call option) totaled approximately $157 million. At June 30,2007, FCX had not recorded any liability in its condensed consolidated financial statements in connection with this guarantee as FCX does not believe, based on information available, that it is probable that any amounts will be paid under this guarantee as the fair value of Sumitomo’s 15 percent share is well in excess of the exercise price. Prior to its acquisition by FCX, Phelps Dodge and its subsidiaries have, as part of merger, acquisition, divestiture and other transactions entered into during the ordinary course of business (including transactions involving the purchase and sale of property), from time to time, indemnified certain sellers, buyers or other parties related to the transaction from and against certain liabilities associated with conditions in existence (or claims associated with actions taken) prior to the closing date of the transaction. As part of certain transactions, Phelps Dodge indemnified the counterparty from and against certain excluded or retained liabilities existing at the time of sale that would otherwise have been transferred to the party at closing. These indemnity provisions generally now require FCX to indemnify the party against certain liabilities that may arise in the future from the pre-closing activities of Phelps Dodge for assets sold or purchased. The indemnity classifications include environmental, tax and certain operating liabilities, claims or litigation existing at closing and various excluded liabilities or obligations. Most of these indemnity obligations arise from transactions that closed many years ago, and given the nature of these indemnity obligations, it is impossible to estimate the maximum potential exposure. Except as described in the following sentence, FCX does not consider any of such obligations as having a probable likelihood of payment that is reasonably estimable, and accordingly, has not recorded any obligations associated with these indemnities. With respect to FCX’s environmental 25 Table of Contents indemnity obligations, any expected costs from these guarantees are accrued when potential environmental obligations are considered by management to be probable and the costs can be reasonably estimated. 15. DERIVATIVE FINANCIAL INSTRUMENTS In connection with the acquisition of Phelps Dodge, FCX acquired certain derivative instruments entered into by Phelps Dodge. The most significant of these derivatives are zero-premium copper collars (consisting of both put and call options) and copper put options. These derivative instruments do not qualify for hedge accounting and are adjusted to fair market value based on the forward price curve and implied volatility as of the last day of the respective reporting period, with the gain or loss recorded in revenues. The fair values of derivative instruments of Phelps Dodge following its acquisition by FCX are based on valuations provided by third parties, purchased derivative pricing models or widely published market closing prices at period end. A summary of the most significant acquired derivative financial instruments as of June 30, 2007, follows (in millions, except per unit prices): Expired Derivative Positions Hedged Open Derivative Positions Sales Open Gain/ Price Per Gain/ Position (Loss)a Maturity Unit (Loss)a Copper price protection (lbs.)b 1,216 $ (168 ) December 2007 $ – $ – Copper fixed-price rod sales (lbs.) 98 3 November 2008 3.41 54 Metal purchase (lbs.) 57 2 October 2009 – 4 a. Represents gains (losses) recognized in the condensed consolidated statements of income from March 20, 2007, through June 30, 2007. b. With the acquisition of Phelps Dodge, FCX assumed copper hedging contracts whereby 486 million pounds of copper for 2007 are capped at $2.00 per pound. Mark-to-market accounting adjustments on these contracts resulted in charges of $130 million to revenues for the second quarter of 2007 and $168 million from March 20, 2007, through June 30, 2007. At June 30, 2007, the liability associated with these contracts was $592 million. Refer to discussion below for additional information associated with the 2007 copper price protection program. A summary of the significant hedging strategies and the derivative instruments used in FCX’s risk management programs are provided below: Metals Hedging Copper Price Protection Program.Following the acquisition of Phelps Dodge, FCX assumed Phelps Dodge’s 2007 copper price protection program, which consists of zero-premium copper collars (consisting of both put and call options) for 486 million pounds of copper, capped at $2.00 per pound and copper put options for 730 million pounds with a floor price of $0.95 per pound. These derivative instruments do not qualify for hedge accounting and are adjusted to fair market value based on the forward price curve and implied volatility as of the last date of the respective reporting period, with the gain or loss recorded in revenues. The 2007 copper price protection program matures December 31, 2007, and will settle in the first quarter of 2008 with final adjustments based on the average annual London Metal Exchange (LME) price. FCX does not currently intend to enter into similar programs in the future. Copper Fixed-Price Rod Sales. Some cathode and rod customers request a fixed sales price instead of the New York Commodity Exchange (COMEX) average price in the month of shipment. This fixed-price sales exposure is hedged in a manner that allowsFCX to receive the COMEX average price in the month of shipment while customers receive the requested fixed price. Gains or losses from these contracts are recognized in revenue. 26 Table of Contents Metal Purchase.FCX’s international manufacturing operations may enter into metal (aluminum, copper and lead) swap contracts to hedge metal purchase price exposure on fixed-price sales contracts to allow FCX to lock in the cost of the metal used in fixed-price sales of cable to customers. These swap contracts are generally settled during the month of finished product shipment and result in a net LME metal price consistent with that agreed with FCX’s customers. Gains or losses from the swap contracts are recognized in production and delivery costs. 16. BUSINESS SEGMENTS FCX’s business consists of three primary operating divisions – Indonesian mining, North American mining and South American mining. Following is a discussion of the reportable segments included in these operating divisions, as well as FCX’s other reportable segments – Atlantic Copper and PDIC. FCX continues to evaluate reportable segments in conjunction with its review of the management reporting structure following the acquisition of Phelps Dodge, and as a result the following reportable segments may change in the future. North American Mining. North American mining comprises copper operations from mining through rod production, molybdenum operations from mining through conversion to chemical and metallurgical products, marketing and sales. The North American mining operating division includes one reportable copper production segment (Morenci), and also includes as reportable segments Manufacturing and Primary Molybdenum. The Morenci open-pit mine, located in southeastern Arizona, primarily produces electrowon copper cathodes and copper concentrates. In addition to copper, the Morenci mine produces molybdenum. FCX owns an 85 percent undivided interest in Morenci, an unincorporated joint venture, and applies the proportionate consolidation method of accounting. The remaining 15 percent is owned by Sumitomo Metal Mining Arizona, Inc., a jointly owned subsidiary of Sumitomo Metal Mining Co., Ltd. and Sumitomo Corporation. Each partner takes in kind its share of Morenci’s production. The Manufacturing segment consists of copper conversion facilities, including a smelter, refinery, rod mills and specialty copper products facility. This segment processes copper produced at the North American mines and copper purchased from others into copper anode, cathode, rod and custom copper shapes. The Miami smelter is the most significant source of sulfuric acid for the various North American leaching operations. In addition, at times it smelts and refines copper and produces copper rod and shapes for customers on a toll basis. Toll arrangements require the tolling customer to deliver appropriate copper-bearing material to FCX’s facilities for processing into a product that is returned to the customer. The customer pays FCX for processing its material into the specified products. The Primary Molybdenum segment includes FCX’s wholly owned Henderson and Climax molybdenum mines in Colorado, related conversion facilities and a technology center. This segment is an integrated producer of molybdenum, with mining, roasting and processing facilities that produce high-purity, molybdenum-based chemicals, molybdenum metal powder and metallurgical products, which are sold to customers around the world. In addition, at times this segment roasts and/or processes material on a toll basis. Toll arrangements require the tolling customer to deliver appropriate molybdenum-bearing material to FCX’s facilities for processing into a product that is returned to the customer. The customer pays FCX for processing its material into the specified products. This segment also includes a technology center whose primary activity is developing new engineered products and applications. Other North American mining operations, although not considered reportable segments, include FCX’s other southwestern U.S. copper mines – Bagdad, Sierrita, Chino, Cobre, Tyrone, Miami, Bisbee and Tohono. In addition to copper, the Bagdad, Sierrita and Chino mines produce molybdenum, gold, silver and rhenium. Other North American mining operations also include the Safford project, which is currently under development, a sales company, which functions as an agent to purchase and sell copper from the North American mines and the Manufacturing segment and also purchases and sells any copper not sold by the South American mines to third parties, and other ancillary operations. South American Mining. South American mining includes one reportable copper production segment (Cerro Verde). The Cerro Verde open-pit copper mine, located near Arequipa, Peru, produces electrowon copper cathodes and copper concentrates. In addition to copper, the Cerro Verde mine produces molybdenum and 27 Table of Contents silver. FCX owns a 53.56 percent equity interest in Cerro Verde, which it fully consolidates and reports the minority interest. The remaining 46.44 percent is held by SMM Cerro Verde Netherlands B.V., Compañía de Minas Buenaventura S.A.A. as well as other minority shareholders, certain of whose shares are publicly traded on the Lima Stock Exchange. Other South American mining operations, although not considered reportable segments, include FCX’s other South American copper mines – Candelaria, Ojos del Salado and El Abra – which include open-pit and underground mining, sulfide ore concentrating, leaching, solution extraction and electrowinning, and other ancillary operations. In addition to copper, the Candelaria and Ojos del Salado mines produce gold and silver. FCX owns an 80 percent partnership interest in both the Candelaria and Ojos del Salado mines, and owns a 51 percent partnership interest in the El Abra mine. FCX fully consolidates these operations and reports the minority interest. Indonesian Mining. Indonesian mining (i.e., Grasberg) includes PT Freeport Indonesia’s copper and gold mining operations and PT Puncakjaya Power’s power-generating operations (after eliminations with PT Freeport Indonesia). FCX owns 90.64 percent of PT Freeport Indonesia, including 9.36 percent owned through our wholly owned subsidiary, PT Indocopper Investama, and the remaining 9.36 percent is owned by the Government of Indonesia. In 1996, FCX established a joint venture with Rio Tinto plc (Rio Tinto), which covers PT Freeport Indonesia’s mining operations in Block A and gives Rio Tinto, through 2021, a 40 percent interest in certain assets and future production exceeding specified annual amounts of copper, gold and silver. After 2021, Rio Tinto will have a 40 percent interest in all production from Block A. PT Freeport Indonesia records its joint interest using the proportionate consolidation method of accounting. Atlantic Copper Smelting & Refining. Atlantic Copper, FCX’s wholly owned smelting unit in Spain, smelts and refines copper concentrates and markets refined copper and precious metals in slimes. PDIC. PDIC is FCX’s international manufacturing division, which produces engineered products principally for the global energy sector. Its operations are characterized by products with internationally competitive costs and quality, and specialized engineering capabilities. Its factories, which are located in nine countries throughout Latin America, Asia and Africa, manufacture energy cables for international markets. Three of PDIC’s international manufacturing companies have continuous-cast copper rod facilities, and three have continuous-cast aluminum rod facilities. FCX is currently exploring strategic alternatives for PDIC, including the potential sale of this division. Other. Intersegment revenues of the individual North American mines represent an internal allocation based on sales to unaffiliated customers and realized copper prices. Intersegment sales by the Indonesian and South American mines are based upon arms-length prices at the time of the sale. Intersegment sales of any individual mine may not be reflective of the actual prices ultimately realized because of a variety of factors, including additional processing, timing of sales to unaffiliated customers and transportation premiums. In addition to the allocation of revenues, FCX allocates certain operating costs, expenses and capital to the operating divisions and individual segments that may not be reflective of market conditions. FCX does not allocate all costs and expenses applicable to a mine or operation from the operating division or corporate offices. Accordingly, the following segment information reflects management determinations that may not be indicative of actual financial performance of each operating divisions or segment as if it was an independent entity. 28 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. BUSINESS SEGMENTS (In Millions) North America South America Indonesia Other Total Other Total Atlantic Primary North North South South Copper Corporate, Manufac- Molyb- American American Cerro American American Smelting Other & FCX Three Months Ended June 30, 2007 Morenci turing denum Mining Mining Verde Mining Mining Grasberg & Refining PDIC Eliminations Total Revenues: Unaffiliated customers $ 23 1,827 463 366 2,679 157 572 729 1,415 a 619 364 1 5,807 Intersegment 519 49 - (327 ) 241 298 205 503 347 - - (1,091 ) - Production and deliveryc 304 1,861 406 (300 ) 2,271 100 203 303 390 608 311 (1,033 ) 2,850 Depreciation, depletion and amortizationc 69 5 22 72 168 35 101 136 56 9 3 7 379 Exploration and research expenses - - - 3 3 - 37 40 Selling, general and administrative expenses - - 5 2 7 - - - 45 6 5 76 139 Operating income (loss)c $ 169 10 30 b 262 471 320 473 793 1,271 (4 ) 45 (177 ) 2,399 Interest expense, net $ - 1 - - 1 4 (1 ) 3 3 7 3 165 182 Equity in affiliated companies’ net earnings $ - - - 1 1 - 6 7 Provision for income taxes $ - 123 156 279 443 - - 55 777 Minority interests in net income of consolidated subsidiaries $ - 101 125 226 - - 6 81 313 Total assets at June 30, 2007 $ 4,737 818 1,894 8,730 16,179 4,975 4,521 9,496 4,352 1,062 1,387 8,158 40,634 Capital expenditures $ 60 3 11 227 301 17 17 34 101 14 5 75 530 Three Months Ended June 30, 2006 Revenues: Unaffiliated customers $ - 832 a 593 - 1 1,426 Intersegment - 203 - - (203 ) - Production and delivery - 281 561 - (237 ) 605 Depreciation, depletion and amortization - 34 7 - 3 44 Exploration and research expenses - 3 3 Selling, general and administrative expenses - 56 3 - (24 ) 35 Operating income $ - 664 22 - 53 739 Interest expense, net $ - 2 4 - 15 21 Equity in affiliated companies’ net earnings $ - 1 1 Provision for income taxes $ - 237 - - 73 310 Minority interests in net income of consolidated subsidiaries $ - 42 42 Total assets at June 30, 2006 $ - 3,885 1,035 - 190 5,110 Capital expenditures $ - 56 2 - - 58 a. Includes PT Freeport Indonesia’s sales to PT Smelting totaling $625 million in second-quarter 2007 and $325 million in second-quarter 2006. b. Operating income for Primary Molybdenum included a $41 million loss primarily resulting from the difference between raw material purchases and average contractual selling prices, and was also net of a $49 million intercompany profit elimination associated with purchases and sales between Henderson and other molybdenum conversion facilities. Profits are deferred until sales are made to third parties. c. Operating income (loss) includes purchase accounting adjustments primarily associated with the impacts of the increases in the carrying values of Phelps Dodge’s metal inventories and stockpiles and property, plant and equipment. Following provides the impacts of these adjustments on FCX’s segments and operating divisions for second-quarter 2007: Production and delivery $ 68 (1 ) 67 117 251 - 18 18 N/A N/A 2 (14 ) 257 Depreciation, depletion and amortization 60 - 10 47 117 15 55 70 N/A N/A - (1 ) 186 Purchase accounting adjustments $ 128 (1 ) 77 164 368 15 73 88 N/A N/A 2 (15 ) 443 29 Table of Contents FREEPORT-McMoRan COPPER & GOLD INC. BUSINESS SEGMENTS (In Millions) North America South America Indonesia Other Total Other Total Atlantic Primary North North South South Copper Corporate, Manufac- Molyb- American American Cerro American American Smelting Other & FCX Six Months Ended June 30, 2007 Morenci turing denum Mining Mining Verde Mining Mining Grasberg & Refining PDIC Eliminations Total Revenues: Unaffiliated customers $ 23 2,034 515 426 2,998 171 698 869 2,747 a 1,073 421 2 8,110 Intersegment 540 58 - (333 ) 265 395 230 625 724 - - (1,614 ) - Production and deliveryc 333 2,071 458 (239 ) 2,623 144 275 419 713 1,035 359 (1,347 ) 3,802 Depreciation, depletion and amortizationc 74 6 25 77 182 44 120 164 115 19 4 11 495 Exploration and research expenses - - - 3 3 - 44 47 Selling, general and administrative expenses - - 5 3 8 - - - 89 10 6 75 188 Operating income (loss)c $ 156 15 27 b 249 447 378 533 911 2,554 9 52 (395 ) 3,578 Interest expense, net $ - 1 - - 1 4 (1 ) 3 7 14 3 206 234 Equity in affiliated companies’ net earnings $ - - - 1 1 - 11 12 Provision for income taxes $ - 145 175 320 896 - - 21 1,237 Minority interests in net income of consolidated subsidiaries $ - 126 147 273 - - 7 147 427 Capital expenditures $ 75 5 13 261 354 18 18 36 175 21 6 80 672 Six Months Ended June 30, 2006 Revenues: Unaffiliated customers $ - 1,400 a 1,109 - 3 2,512 Intersegment - 432 - - (432 ) - Production and delivery - 568 1,052 - (537 ) 1,083 Depreciation, depletion and amortization - 68 15 - 4 87 Exploration and research expenses - 5 5 Selling, general and administrative expenses - 138 7 - (79 ) 66 Operating income $ - 1,058 35 - 178 1,271 Interest expense, net $ - 5 10 - 29 44 Equity in affiliated companies’ net earnings $ - 5 5 Provision for income taxes $ - 382 - - 150 532 Minority interests in net income of consolidated subsidiaries $ - 69 69 Capital expenditures $ - 105 6 - (1 ) 110 a. Includes PT Freeport Indonesia’s sales to PT Smelting totaling $1.2 billion for the first six months of 2007 and $608 million for the first six months of 2006. b. Operating income for Primary Molybdenum included a $53 million loss primarily resulting from the difference between raw material purchases and average contractual selling prices, and was also net of a $49 million intercompany profit elimination associated with purchases and sales between Henderson and other molybdenum conversion facilities. Profits are deferred until sales are made to third parties. c. Operating income (loss) includes purchase accounting adjustments primarily associated with the impacts of increases in the carrying values of Phelps Dodge’s metal inventories and stockpiles and property, plant and equipment. Following provides the impacts of these adjustments on FCX’s segments and operating divisions for the first six months of 2007: Production and delivery $ 84 - 80 135 299 20 46 66 N/A N/A 3 (15 ) 353 Depreciation, depletion and amortization 63 - 12 48 123 21 70 91 N/A N/A - - 214 Purchase accounting adjustments $ 147 - 92 183 422 41 116 157 N/A N/A 3 (15 ) 567 30 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO THE BOARD OF DIRECTORS AND STOCKHOLDERS OF FREEPORT-McMoRan COPPER & GOLD INC.: We have reviewed the condensed consolidated balance sheet of Freeport-McMoRan Copper & Gold Inc. as of June 30, 2007, and the related condensed consolidated statements of income for the three-month and six-month periods ended June 30, 2007 and 2006, the condensed consolidated statements of cash flows for the six-month periods ended June 30, 2007 and 2006, and the condensed consolidated statement of stockholders’ equity for the six-month period ended June 30, 2007. These financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with U.S. generally accepted accounting principles. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Freeport-McMoRan Copper & Gold Inc. as of December 31, 2006, and the related consolidated statements of income, stockholders’ equity, and cash flows for the year then ended (not presented herein), and in our report dated February 26, 2007, we expressed an unqualified opinion on those consolidated financial statements and which report included an explanatory paragraph for the Company’s adoption of Statement of Financial Accounting Standards No. 123 (revised 2004), “Share-Based Payment,” effective January 1, 2006; Emerging Issues Task Force Issue No. 04-6, “Accounting for Stripping Costs Incurred during Production in the Mining Industry,” effective January 1, 2006; and Statement of Financial Accounting Standards No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106 and 132R,” effective December 31, 2006. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2006, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. ERNST & YOUNG LLP Phoenix, Arizona August 3, 2007 31 Table of Contents Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. OVERVIEW In management’s discussion and analysis, “we,” “us” and “our” refer to Freeport-McMoRan Copper & Gold Inc. (FCX) and its consolidated subsidiaries, including, except as otherwise stated, Phelps Dodge Corporation (Phelps Dodge) and its subsidiaries, which we acquired March 19, 2007. You should read this discussion in conjunction with our financial statements, the related discussion and analysis of financial condition and results of operations and the discussion of our “Business and Properties” in our Form 10-K for the year ended December 31, 2006, filed with the Securities and Exchange Commission. The results of operations reported and summarized below are not necessarily indicative of future operating results. In particular, the financial results for the first six months of 2007 include the operations of Phelps Dodge only since March 20, 2007, not the full six-month period because of the accounting treatment for the acquisition. References to “Notes” refer to the “Notes to Condensed Consolidated Financial Statements.” Throughout management's discussion and analysis of financial condition and results of operations, all references to earnings or losses per share are based on diluted earnings or losses per common share. Through our majority-owned subsidiary, PT Freeport Indonesia, and our wholly owned subsidiary, Phelps Dodge, we are one of the world’s largest copper, gold and molybdenum mining companies in terms of reserves and production. Our principal asset is the Grasberg minerals district, which based on available year-end 2005 copper reserve data and year-end 2006 gold reserve data provided by third-party industry consultants, contains the largest single copper reserve and the largest single gold reserve of any mine in the world. On March 19, 2007, we acquired Phelps Dodge, a fully integrated producer of copper and molybdenum, with mines in North and South America and processing capabilities for other by-product minerals, such as gold, silver and rhenium, and several development projects, including the Tenke Fungurume mine in the Democratic Republic of Congo (DRC). Additionally, Phelps Dodge has an international manufacturing division, Phelps Dodge International Corporation (PDIC), which manufactures engineered wire and cable products principally for the global energy sector. Through Phelps Dodge, we have the following operating open-pit copper mines in North America – Morenci, Bagdad and Sierrita in Arizona and Chino and Tyrone in New Mexico, as well as two primary molybdenum mines – Henderson and Climax, which is not currently operating, in Colorado. In addition, a new copper mine is under construction at Safford, Arizona. All of these mining operations are wholly owned, except for Morenci. We record our 85 percent interest in Morenci, an unincorporated joint venture, using the proportionate consolidation method. The North American mining operations are operated in an integrated fashion and have long-lived reserves with additional development potential. Additionally, through Phelps Dodge, we have four copper mines in South America – Candelaria, Ojos del Salado and El Abra in Chile and Cerro Verde in Peru. We own an 80 percent partnership interest in both Candelaria and Ojos del Salado, a 51 percent partnership interest in El Abra and a 53.56 percent equity interest in Cerro Verde. We fully consolidate the results of these operations and report the minority interest. ACQUISITION OF PHELPS DODGE Phelps Dodge became our wholly owned subsidiary on March 19, 2007. In the acquisition, each share of Phelps Dodge common stock was exchanged for 0.67 of a share of FCX common stock and $88.00 in cash. As a result, we issued 136.9 million shares and paid approximately $18.0 billion in cash to Phelps Dodge shareholders. The estimated fair value of assets acquired and liabilities assumed and the results of Phelps Dodge’s operations are included in our condensed consolidated financial statements beginning March 20, 2007. 32 Table of Contents We paid a premium (i.e., goodwill) over the estimated fair value of the net tangible and identified intangible assets acquired for a number of potential strategic and financial benefits that are expected to be realized. Refer to Note 2 for further discussion of these potential benefits. Accounting for the Acquisition of Phelps Dodge. The acquisition of Phelps Dodge is being accounted for under the purchase method as required by Statement of Financial Accounting Standards (SFAS) No. 141, “Business Combinations,” with FCX as the accounting acquirer. Refer to Note 2 for a summary of the $25.8 billion purchase price, which was funded through a combination of common shares issued, borrowings under an $11.5 billion senior credit facility, proceeds from the offering of $6.0 billion senior notes and available cash resources (including cash acquired from Phelps Dodge). In accordance with the purchase method of accounting, the purchase price paid was determined at the date of the public announcement of the transaction and has been allocated to the assets acquired and liabilities assumed based upon their estimated fair values on the closing date of March 19, 2007. The estimated fair values were based on preliminary internal estimates and are subject to change as we complete our analysis. In valuing acquired assets and assumed liabilities, fair values were based on, but were not limited to: quoted market prices, where available; our intent with respect to whether the assets purchased are to be held, sold or abandoned; expected future cash flows; current replacement cost for similar capacity for certain fixed assets; market rate assumptions for contractual obligations; and appropriate discount rates and growth rates. The excess of the purchase price over the estimated fair value of the net assets acquired has been recorded as goodwill. A significant decline in copper or molybdenum prices from those used to estimate the fair values of the acquired assets could result in impairment to the carrying amounts assigned to inventories; mill and leach stockpiles; property, plant, equipment and development costs; and goodwill. The following table summarizes the actual and estimated impacts of the initial fair value adjustments on 2007 production and delivery costs and depreciation, depletion and amortization expense associated with the increases in the carrying values of Phelps Dodge’s metal inventories (including mill and leach stockpiles) and property, plant and equipment. These charges do not affect cash flows and are based on the preliminary purchase price allocations and projected sales volumes (refer to Note 2 for a summary of the June 30, 2007, preliminary purchase price allocation). Changes to fair value estimates of inventories, including mill and leach stockpiles, and/or property, plant and equipment, as well as changes in the timing of quarterly sales volumes, could result in actual amounts differing significantly from the estimates shown below. Additionally, inventories, including mill and leach stockpiles, are subject to lower of cost or market assessments, and significant declines in metals prices could result in future impairment charges. 2007 First Six Third Fourth Months Quarter Quarter Total (In millions) Actual Estimate Estimate Estimate Production and delivery costs $ 364 $ 100 $ 40 $ 504 Depreciation, depletion and amortization 214 200 210 624 Total cost of sales impact $ 578 $ 300 $ 250 $ 1,128 Total net income impact $ 364 $ 189 $ 158 $ 711 33 Table of Contents COPPER, GOLD AND MOLYBDENUM MARKETS As shown in the graphs below, world metal prices for copper have fluctuated during the period from 1992 through July 2007 with the London Metal Exchange (LME) spot copper price varying from a low of approximately $0.60 per pound in 2001 to a high of approximately $4.00 per pound in May 2006. World gold prices have fluctuated during the period from 1998 through July 2007 from a low of approximately $250 per ounce in 1999 to a high of approximately $725 per ounce in May 2006. During the past 15 years, Metals Week Molybdenum Dealer Oxide priceshave ranged from a low of $1.82 per pound in 1992 to a high of $40.00 per pound in June 2005. Copper, gold and molybdenum prices are affected by numerous factors beyond our control as described further in our “Risk Factors” contained in Part II, Item 1A of the Quarterly Report on Form 10-Q for the quarter ended March 31, 2007. * Excludes Shanghai stocks, producer, consumer and merchant stocks. The graph above presents LME spot copper prices and reported stocks of copper at the LME and New York Commodity Exchange (COMEX) through July 31, 2007. From 2003 through 2005, global demand exceeded supply, evidenced by the decline in exchange warehouse inventories. LME and COMEX inventories have risen from the 2005 lows but combined stocks of approximately 135,000 metric tons at June 30, 2007, remain at historically low levels, representing less than three days of global consumption. Disruptions associated with strikes, unrest and other operational issues resulted in low levels of inventory throughout 2006. In December 2006 and early 2007, prices declined on concerns about reduced demand, especially in the United States (U.S.), and rising inventories; however, later in the second quarter of 2007 prices rose above $3.50 per pound reflecting continued volatility in market prices and continued strong demand. LME copper prices averaged $3.46 per pound in the second quarter of 2007, with prices ranging from $3.14 per pound to approximately $3.73 per pound. The LME spot price closed at $3.70 per pound on July 31, 2007. Future copper prices are expected to continue to be influenced by demand from China, economic performance in the U.S. and other industrialized countries, the timing of the development of new supplies of copper, production levels of mines and copper smelters and the level of direct participation by investors. We consider the current underlying supply and demand conditions in the global copper markets to be positive for our company. 34 Table of Contents After reaching new 25-year highs above $700 per ounce in May 2006, gold prices declined in the second half of 2006. Gold prices averaged approximately $667 per ounce in the second quarter of 2007, with prices ranging from approximately $642 per ounce to approximately $691 per ounce. Gold prices continued to be supported by increased investment demand for gold, ongoing geopolitical tensions, a weak U.S. dollar, inflationary pressures and reduced mine supply. The London gold price closed at$665.50 per ounce on July 31, 2007. 35 Table of Contents Molybdenum markets have been strong in recent years as demand has exceeded available supplies. In 2006, the molybdenum market was generally balanced with prices ranging from $20.50 per pound to $28.40 per pound and averaging $24.75 per pound. Molybdenum markets continued to be strong in the first half of 2007. For the second quarter of 2007, prices averaged $30.56 per pound and ranged from $27.60 per pound to $34.25 per pound. The Metals Week Molybdenum Dealer Oxide price closed at $31.25 per pound on July 27, 2007. CRITICAL ACCOUNTING POLICIES AND ESTIMATES Management’s discussion and analysis of financial condition and results of operations is based on our condensed consolidated financial statements, which have been prepared in conformity with generally accepted accounting principles (GAAP) in the U.S. The preparation of these statements requires that we make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. We base these estimates on historical experience and on assumptions that we consider reasonable under the circumstances; however, reported results could differ from those based on the current estimates under different assumptions or conditions. As a result of the acquisition of Phelps Dodge, the following provides additional and/or revised critical accounting policies and estimates to those presented in our 2006 Annual Report on Form 10-K. Recoverable Copper. We record, as inventory, applicable costs for copper contained in mill and leach stockpiles that are expected to be processed in the future based on proven processing technologies. Mill and leach stockpiles are evaluated periodically to ensure that they are stated at the lower of cost or market. Because it is generally impracticable to determine copper contained in mill and leach stockpiles by physical count, reasonable estimation methods are employed. The quantity of material delivered to mill and leach stockpiles is based on surveyed volumes of mined material and daily production records. Sampling and assaying of blasthole cuttings determine the estimated copper grade contained in the material delivered to the mill and leach stockpiles. 36 Table of Contents Expected copper recovery rates for mill stockpiles are determined by metallurgical testing. The recoverable copper in mill stockpiles can be extracted into copper concentrate almost immediately. Estimates of copper contained in mill stockpiles are adjusted as material is added or removed and fed to the mill. Expected copper recovery rates for leach stockpiles are determined using small-scale laboratory tests, small- to large-scale column testing (which simulates the production-scale process), historical trends and other factors, including mineralogy of the ore and rock type. Estimated amounts of copper contained in the leach stockpiles are reduced as stockpiles are leached, the leach solution is fed to the electrowinning process, and copper cathodes are produced. Ultimate recovery of copper contained in leach stockpiles can vary from a very low percentage to more than 90 percent depending on several variables, including type of recovery, mineralogy and particle size of the rock. Although as much as 70 percent of the copper ultimately recoverable may be extracted during the first year, the remaining copper is recovered over several years. Processes and recovery rates are monitored continuously, and recovery rate estimates are adjusted periodically as additional information becomes available and as related technology changes. Asset Impairments. We evaluate long-term assets to be held and used for impairment when events or changes in economic circumstances indicate the carrying amount of such assets may not be recoverable. Goodwill, investments and our identifiable intangible assets are evaluated at least annually for impairment. Evaluations are based on business plans developed using a time horizon generally reflective of the historical, moving average for the full price cycle. We use estimates of future pre-tax, undiscounted net cash flows of the related asset or asset grouping over the remaining life to measure whether the assets are recoverable and measure any impairment by reference to fair value. Fair value is based on observable market prices. In the absence of observable market prices, fair value is generally estimated using estimated after-tax, discounted net cash flows. Should estimates of future copper, gold and molybdenum prices decrease, impairment to the carrying value of our long-term assets may result. Deferred Taxes. In preparing our consolidated financial statements, we recognize our consolidated provision for income taxes based on our estimated annualized tax rate and adjust the tax provision accordingly. For each jurisdiction, we estimate the actual amount of taxes currently payable or receivable as well as deferred tax assets and liabilities attributable to temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred income tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which these temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates and laws is recognized in income in the period in which such changes are enacted. A valuation allowance is provided for those deferred tax assets for which it is more likely than not that the related benefits will not be realized. In determining the amount of the valuation allowance, we consider estimated future taxable income as well as feasible tax planning strategies in each jurisdiction. If we determine that we will not realize all or a portion of our deferred tax assets, we will increase our valuation allowance with a charge to income tax expense. Conversely, if we determine that we will ultimately be able to realize all or a portion of the related benefits for which a valuation allowance has been provided, all or a portion of the related valuation allowance will be reduced with a credit to income tax expense. Environmental Obligations. Our mining, exploration, production and historical operating activities are subject to stringent laws and regulations governing the protection of the environment and compliance with those laws requires significant expenditures. Environmental expenditures for closed facilities and closed portions of operating facilities are expensed or capitalized depending upon their future economic benefits. The general guidance provided by U.S. GAAP requires that liabilities for contingencies be recorded when it is probable that a liability has been incurred and that the amount can be reasonably estimated. Refer to Note 3 for further discussion of our accounting policy for environmental expenditures. 37 Table of Contents Significant management judgment and estimates are required to comply with this guidance. Accordingly, management reviews changes in facts and circumstances associated with the environmental obligations. Judgments and estimates are based upon available facts, existing technology, and current laws and regulations, and take into consideration reasonably possible outcomes. The estimates can change substantially as additional information becomes available regarding the nature or extent of site contamination, required remediation methods, and actions by or against governmental agencies or private parties. At June 30, 2007, environmental reserves recorded in the condensed consolidated balance sheet totaled $360 million, which reflected the fair value of the estimated obligations for environmental liabilities attributed to Comprehensive Environmental Response, Compensation, and Liability Act (CERCLA) or analogous state programs and for estimated future costs associated with environmental matters at closed facilities and closed portions of certain facilities. At June 30, 2007, the cost range for reasonably possible outcomes for all reservable remediation sites, on an undiscounted and unescalated basis, was $335 million to $640 million. We have a number of sites for which an environmental reserve has not been recorded because it is not probable that a successful claim will be made against us for those sites, but for which there is a reasonably possible likelihood of an environmental remediation liability. The liabilities arising from these potential environmental obligations may be material to the operating results of any quarter or year in the future. However, we believe any liability arising from potential environmental obligations is not likely to have a material adverse effect on our liquidity or financial position. Purchase Accounting. We accounted for the acquisition of Phelps Dodge in accordance with the purchase method of accounting, with FCX as the accounting acquirer. In accordance with the purchase method of accounting, the price paid was determined at the date of the public announcement of the transaction and has been allocated to the assets acquired and liabilities assumed based upon their estimated fair values on the closing date of March 19, 2007. The excess of the purchase price over the fair value of the net assets acquired represents goodwill that will be allocated to reporting units and subject to annual impairment testing. The June 30, 2007, preliminary purchase price allocation represents the estimated fair values of assets acquired and liabilities assumed based on internal estimates and are subject to change as we complete our analysis. Refer to Note 2 for a summary of the purchase price allocation as of June 30, 2007. Upon finalization of the purchase price allocation, any resulting goodwill will be allocated to the reporting units, which could range from individual mines to groups of mines in each regional business unit. 38 Table of Contents CONSOLIDATED RESULTS A summary of comparative results for the three and six-month periods ended June 30, 2007 and 2006, follows: Six Months Ended Second Quarter June 30, 2007a 2006 2007b 2006 Revenues (in millions) $ 5,807 c $ 1,426 $ 8,110 c $ 2,512 g Operating income (in millions) $ 2,399 c $ 739 $ 3,578 c $ 1,271 g Net income applicable to common stock (in millions)f $ 1,104 c,d $ 367 $ 1,580 c,d $ 619 g Diluted net income per share of common stock $ 2.62 c,d,e $ 1.74 $ 4.80 c,d,e $ 2.97 g Sales from Mines Copper Consolidated share (millions of recoverable pounds) 1,010 220 1,530 445 Average realized price per pound $ 3.33 c $ 3.33 $ 3.32 c $ 3.27 Gold Consolidated share (thousands of recoverable ounces) 913 278 1,869 750 Average realized price per ounce $ 658.36 $ 613.77 $ 659.51 $ 492.73 g Molybdenum Consolidated share (millions of recoverable pounds) 15 N/A 17 N/A Average realized price per pound $ 24.83 N/A $ 24.68 N/A a. A summary of the key components contributing to the consolidated results for the second quarter of 2007 follows (in millions): Operating Revenues Income Net Income FCX, excluding Phelps Dodge $ 2,035 $ 1,269 $ 471 Phelps Dodge results 3,772 1,573 935 Purchase accounting impact: Inventories, including mill and leach stockpiles – (268 ) (168 ) Property, plant, equipment and development costs – (186 ) (117 ) Other – 11 (17 ) Consolidated $ 5,807 $ 2,399 $ 1,104 Phelps Dodge’s sales from its mines totaled 676 million pounds of copper, 33 thousand ounces of gold and 15 million pounds of molybdenum in second-quarter 2007. b. The six months ended June 30, 2007, include the operations of Phelps Dodge beginning March 20, 2007. A summary of the key components contributing to the consolidated results for the six months ended June 30, 2007, follows (in millions): Operating Revenues Income Net Income FCX, excluding Phelps Dodge $ 3,822 $ 2,355 $ 923 Phelps Dodge results 4,288 1,790 1,038 Purchase accounting impact: Inventories, including mill and leach stockpiles – (364 ) (229 ) Property, plant, equipment and development costs – (214 ) (135 ) Other – 11 (17 ) Consolidated $ 8,110 $ 3,578 $ 1,580 Phelps Dodge’s sales from its mines totaled 779 million pounds of copper, 42 thousand ounces of gold and 17 million pounds of molybdenum for the first six months of 2007. c. Includes charges to revenues for mark-to-market accounting adjustments on Phelps Dodge’s 2007 copper price protection program totaling $130 million ($80 million to net income or $0.18 per share) and a reduction in average realized prices of $0.13 per pound in second-quarter 2007, and $168 39 Table of Contents million ($103 million to net income or $0.30 per share) and a reduction in average realized prices of $0.11 per pound for the first six months of 2007. d. Includes net losses on early extinguishment of debt totaling $47 million ($35 million to net income or $0.08 per share) in second-quarter 2007 and $135 million ($110 million to net income or $0.32 per share) for the first six months of 2007 related to premiums paid and the accelerated recognition of deferred financing costs associated with prepayments on our senior credit facility and the May 2007 redemption of our 10⅛% Senior Notes. e. On March 19, 2007, we issued 136.9 million common shares to acquire Phelps Dodge, and on March 28, 2007, we sold 47.15 million common shares. Common shares outstanding at June 30, 2007, totaled 382 million shares. Assuming conversion of all our convertible instruments, total potential common shares outstanding would be 444 million shares at June 30, 2007. f. After dividends on preferred stock. g. Includes a loss on redemption of our Gold-Denominated Preferred Stock, Series II totaling $69 million ($37 million to net income or $0.17 per share) and a reduction in average realized prices of $92.61 per ounce for the revenue adjustment relating to the redemption. Outlook Below is a summary of our currently projected consolidated sales volumes for 2007 and for third-quarter 2007. Actual consolidated sales volumes for 2007 include Phelps Dodge sales volumes beginning March 20, 2007, and pro forma sales volumes for 2007 include Phelps Dodge sales volumes prior to the acquisition. Full Year 2007 Third-Quarter Actual Pro forma 2007 Copper (in billions of recoverable pounds) 3.4 3.9 900 Gold (in thousands of recoverable ounces) 2,100 2,100 125 Molybdenum (in millions of recoverable pounds) 51 68 16 The achievement of the above sales estimates will be dependent, among other factors, on the achievement of targeted mining rates and expansion plans, the successful operation of production facilities, the impact of weather conditions and other factors. Consolidated revenues and net income vary significantly with fluctuations in the market prices of copper, gold and molybdenum, sales volumes and other factors. Based on projected consolidated copper sales volumes (excluding purchased copper) for the remainder of 2007 (approximately 1.8 billion pounds) and provisionally priced sales at June 30, 2007, and assuming an average price of $3.25 per pound of copper, each $0.20 per pound change in the average price realized in the balance of the year would have an approximate $480 million impact on our 2007 revenues and an approximate $225 million impact on our 2007 net income, which includes the impact associated with the 2007 copper price protection program. Based on projected consolidated gold sales for the remainder of 2007 (250 thousand ounces), a $50 per ounce change in the average price realized would have an approximate $12 million impact on our 2007 revenues and an approximate $7 million impact on our 2007 net income. Based on projected consolidated molybdenum sales for the remainder of 2007 (34 million pounds), a $2 per pound change in the average price realized would have an approximate $40 million impact on our 2007 revenues and an approximate $28 million impact on our 2007 net income. Revenues Consolidated revenues include PT Freeport Indonesia’s sale of copper concentrates, which also contain significant quantities of gold and silver, the sale by Atlantic Copper of copper anodes, copper cathodes, and gold in anodes and slimes, and, beginning March 20, 2007, the sales of copper, gold, molybdenum and other metals and metal-related products by Phelps Dodge. Excluding additional revenues associated with Phelps Dodge’s operations ($3.8 billion), revenues for the second quarter of 2007 were approximately 43 percent higher than for the second quarter of 2006, reflecting higher copper and gold prices and higher sales volumes in 2007. Higher sales volumes were primarily because PT Freeport Indonesia mined higher grade ore in the second quarter of 2007, compared with the second quarter of 2006. 40 Table of Contents Excluding additional revenues associated with Phelps Dodge’s operations ($4.3 billion), revenues for the first six months of 2007, were approximately 52 percent higher than for the comparable 2006 period, reflecting higher copper and gold prices and higher sales volumes in 2007. Higher sales volumes were primarily because PT Freeport Indonesia mined higher grade ore for the first six months of 2007, compared with the first six months of 2006. Substantially all of our concentrate sales contracts provide final copper pricing in a specified future period based on prices quoted on the LME. We record revenues and invoice customers based on LME prices at the time of shipment. Under accounting rules, these terms create an “embedded derivative” in our concentrate sales contracts which must be adjusted to fair value through earnings each period until the date of final pricing. As a result, revenues include net additions for adjustments to the fair value of embedded copper derivatives in concentrate sales contracts of $146 million in the second quarter of 2007 and $254 million for the first six months of 2007, compared with net additions of $174 million in the second quarter of 2006 and $304 million for the first six months of 2006. At June 30, 2007, our consolidated copper sales included 490 million pounds of copper priced at an average of $3.45 per pound and subject to final pricing over the next several months. We estimate that each $0.05 change in the price realized from the June 30, 2007, pricing would impact our 2007 net income by approximately $15 million. Adjustments to concentrate sales recognized in prior quarters increased second-quarter 2007 revenues by $180 million ($95 million to net income or $0.21 per share), compared with an increase of $147 million ($78 million to net income or $0.35 per share) in the second quarter of 2006. Adjustments to concentrate sales recognized in prior quarters increased revenues for the first six months of 2007 by $178 million ($94 million to net income or $0.27 per share), compared with an increase of $138 million ($73 million to net income or $0.33 per share) for the first six months of 2006. On limited past occasions, in response to market conditions, we have entered into copper and gold price protection contracts for a portion of our expected future mine production to mitigate the risk of adverse price fluctuations. We currently have a very small quantity of gold production subject to price protection contracts acquired in the Phelps Dodge transaction. Also, in connection with the acquisition of Phelps Dodge, FCX assumed Phelps Dodge’s 2007 copper price protection program, which resulted in charges to revenues for mark-to-market accounting adjustments totaling $130 million ($80 million to net income or $0.18 per share) for the second quarter of 2007 and $168 million ($103 million to net income or $0.30 per share) from March 20, 2007, through June 30, 2007. Refer to Note 15 and “Contractual Obligations - Hedging Activities” for further discussion of the 2007 copper price protection program. FCX does not currently intend to enter into similar programs in the future. In February 2006, we redeemed our Gold-Denominated Preferred Stock, Series II, which resulted in a charge to revenues of $69 million ($37 million to net income or $0.17 per share). Production and Delivery Costs Consolidated production and delivery costs were higher in the second quarter of 2007 at $2.8 billion compared with $605 million for the second quarter of 2006. Excluding additional production and delivery costs associated with the Phelps Dodge operations ($2.2 billion, which included $257 million primarily related to purchase accounting impacts for higher values of metal inventories and stockpiles), the increase of $35 million primarily reflects higher PT Freeport Indonesia costs mostly related to higher sales volumes in 2007 (refer to “Indonesian Mining” for further discussion). Consolidated production and delivery costs were higher for the first six months of 2007 at approximately $3.8 billion compared with approximately $1.1 billion for the first six months of 2006. Excluding additional production and delivery costs associated with the Phelps Dodge operations ($2.6 billion, which included $353 million primarily related to purchase accounting impacts for higher values of metal inventories and stockpiles), the increase of $140 million primarily reflects higher PT Freeport Indonesia costs mostly related to higher sales volumes in 2007 (refer to “Indonesian Mining” for further discussion). 41 Table of Contents Energy Costs. Energy, including electricity, diesel fuel, coal and natural gas, represents a significant portion of our production and delivery costs. To moderate the impact of increasing energy costs, we have multi-year energy contracts in place, primarily at our North American operations. We will continue to review our energy costs and consider appropriate hedging strategies. We may continue to experience high energy costs if prices remain at the levels experienced in 2006. We own a one-third interest in the Luna Energy Facility (Luna) located near Deming, New Mexico, which became operational in April 2006. Public Service Company of New Mexico (PNM), a subsidiary of PNM Resources, and Tucson Electric Power, a subsidiary of Unisource Energy Corporation, partnered in the purchase of Luna, each owning a one-third interest and each responsible for one-third of the costs and expenses. PNM is the operating partner of the plant. Approximately 190 megawatts, or one-third of the plant’s electricity, is available to satisfy a significant portion of the electricity demands of our New Mexico and Arizona operations. Electricity in excess of our demand is sold on the wholesale market. Our interest in this efficient, low-cost plant is expected to continue to stabilize our southwest North American mining operations’ energy costs and increase the reliability of our energy supply. Cost Structure. We continue to experience increases in our worldwide copper production costs. One factor affecting the increase in average copper production costs is Phelps Dodge’s previous restart of certain higher-cost properties in response to strong demand for copper. Costs are also affected by the prices of commodities, equipment consumed or used in our operations and labor costs. In addition, our cost structure in certain of our North American operations is higher than that of some mines located outside the U.S. This is because of lower ore grades, higher labor costs (including pension and health-care costs) and, in some cases, stricter regulatory requirements. Underground operations are more sensitive to labor costs than large-scale open pit and process operations. We are developing large-scale underground operations in Indonesia. Increasing labor costs without corresponding productivity gains will adversely impact our current and future underground development and operations. Depreciation, Depletion and Amortization Consolidated depreciation, depletion and amortization expense increased to $379 million in the second quarter of 2007 compared with $44 million in the second quarter of 2006. Excluding additional depreciation, depletion and amortization associated with the Phelps Dodge operations ($311 million, which included $186 million related to purchase accounting impacts for the increase in the carrying value of Phelps Dodge’s property, plant and equipment), the remaining $24 million increase was primarily related to higher copper sales volumes at PT Freeport Indonesia during the second quarter of 2007, which resulted in higher depreciation, depletion and amortization expense under the unit-of-production method. Consolidated depreciation, depletion and amortization expense increased to $495 million for the first six months of 2007 compared with $87 million for the first six months of 2006. Excluding additional depreciation, depletion and amortization associated with the Phelps Dodge operations ($354 million, which included $214 million related to purchase accounting impacts for the increase in the carrying value of Phelps Dodge’s property, plant and equipment), the remaining $54 million increase was primarily related to higher copper sales volumes at PT Freeport Indonesia during the first six months of 2007, which resulted in higher depreciation, depletion and amortization expense under the unit-of-production method. Selling, General and Administrative Expense Consolidated selling, general and administrative expense increased to $139 million in second-quarter 2007 compared with $35 million in second-quarter 2006. The increase of $104 million primarily reflects additional costs relating to the acquisition of Phelps Dodge ($60 million) and higher stock-based compensation costs related to second-quarter 2007 stock option grants ($25 million). Consolidated selling, general and administrative expense increased to $188 million for the first six months of 2007, compared with $66 million for the first six months of 2006. The increase of $122 million primarily reflects additional costs relating to the acquisition of Phelps Dodge ($68 million) and higher stock-based compensation costs related to second-quarter 2007 stock option grants ($25 million). 42 Table of Contents Interest Expense, Net Total consolidated interest cost (before capitalization) increased to $232 million in second-quarter 2007 and $291 million for the first six months of 2007, compared with $23 million in the second quarter of 2006 and $48 million for the first six months of 2006. The increase in interest expense in the 2007 periods primarily relates to the addition of debt incurred in connection with the acquisition of Phelps Dodge. Refer to Note 8 and “Capital Resources and Liquidity – Financing Activities” for further discussion of the debt incurred in connection with the acquisition. We expect our interest cost for 2007 to be significantly higher compared with 2006 because of the acquisition debt. Capitalized interest totaled $50 million in the second quarter of 2007 and $57 million for the first six months of 2007, compared with $2 million in the second quarter of 2006 and $4 million for the first six months of 2006. The increase in capitalized interest in 2007 primarily relates to development projects at Safford and Tenke Fungurume. Losses on Early Extinguishment and Conversion of Debt, Net For the first six months of 2007, we recorded net charges totaling $135 million ($110 million to net income or $0.32 per share) for early extinguishment of debt. These net charges include $88 million ($75 million to net income) recorded in first-quarter 2007 and $30 million ($25 million to net income) recorded in second-quarter 2007 related to the accelerated recognition of deferred financing costs associated with early repayment of amounts under the $11.5 billion senior credit facility. Also included is $17 million ($10 million to net income) recorded in second-quarter 2007 related to premiums paid and the accelerated recognition of deferred financing costs associated with the May 2007 redemption of our 10⅛% Senior Notes. During the first six months of 2006, we recorded net charges totaling approximately $2 million ($2 million to net income or $0.01 per share) for early extinguishment and conversion of debt associated with debt reduction activities, including privately negotiated transactions to induce conversion of $16 million of our 7% Convertible Senior Notes into FCX common stock and open-market purchases of $11.5 million of our 10⅛% Senior Notes. Gains on Sales of Assets Gains on sales of assets totaled $38 million for both the second quarter and first six months of 2007 primarily associated with the sale of marketable securities. For both the second quarter and first six months of 2006 gains on sales of assets totaled $9 million. Other Income, Net Other income, net, increased to $43 million in second-quarter 2007 and $66 million for the first six months of 2007, compared with $6 million in the second quarter of 2006 and $11 million for the first six months of 2006. The increase in other income in the 2007 periods primarily relates to higher interest income. Interest income totaled $41 million in the second quarter of 2007 and $63 million for the first six months of 2007, including interest on cash acquired from Phelps Dodge. Interest income totaled $5 million in the second quarter of 2006 and $12 million for the first six months of 2006. The overall increase in interest income was related to higher cash balances. Provision for Income Taxes Our second-quarter 2007 income tax provision included taxes on international operations ($639 million) and U.S. taxes ($138 million). FCX’s income tax provision for the first six months of 2007 included taxes on international operations ($1.1 billion) and U.S. taxes ($92 million). The difference between FCX’s consolidated effective income tax rate of approximately 37 percent for the first six months of 2007 and the U.S. federal statutory rate of 35 percent primarily was attributable to (i) withholding taxes incurred in connection with earnings from Indonesian and South American mining operations, (ii) income taxes incurred by PT Indocopper Investama, a wholly owned subsidiary of FCX 43 Table of Contents whose only asset is its investment in PT Freeport Indonesia, and (iii) a U.S. foreign tax credit limitation, partly offset by a U.S. benefit for percentage depletion. FCX’s income tax provision for second-quarter 2006 ($310 million) and for the first six months of 2006 ($532 million) primarily reflected taxes on PT Freeport Indonesia’s earnings. The difference between FCX’s effective income tax rate of approximately 43 percent for the first six months of 2006 and PT Freeport Indonesia’s Contract of Work rate of 35 percent primarily was attributable to withholding taxes incurred in connection with earnings from Indonesian mining operations and income taxes incurred by PT Indocopper Investama. A summary of the significant components in the calculation of our consolidated provision for income taxes for the first six months of 2007 follows (in millions, except percentages): Effective Provision for Incomea Tax Rate Income Tax North America Income before taxes and minority interests $ 408 30% $ 122 Purchase accounting adjustments (434 ) 39% (169 ) Subtotal (26 ) (47 ) South America Income before taxes and minority interest 1,076 35% 374 Purchase accounting adjustments (156 ) 35% (54 ) Subtotal 920 320 Indonesia Income before taxes and minority interests 2,365 43% 1,021 Other Income before taxes and minority interests 66 31% 21 Annualized rate adjustmentb N/A N/A (78 ) Consolidated totals $ 3,325 37% $ 1,237 a. Represents income before income taxes and minority interests. b. In accordance with APB Opinion No. 28, “Interim Financial Reporting,” and FASB Interpretation No. 18, “Accounting for Income Taxes in Interim Periods – an interpretation of APB Opinion No. 28,” (FIN 18) we adjust our interim provision for income taxes to equal our estimated annualized tax rate, currently 37 percent. Refer to Note 9 for further discussion of income taxes. Minority Interests in Net Income of Consolidated Subsidiaries Minority interests in net income of consolidated subsidiaries increased to $313 million in the second quarter of 2007, compared with $42 million in the second quarter of 2006. The increase of $271 million primarily was attributable to additional amounts associated with our South American mining operations ($226 million), along with an increase related to higher earnings at PT Freeport Indonesia ($39 million). Minority interests in net income of consolidated subsidiaries increased to $427 million for the first six months of 2007, compared with $69 million for the first six months of 2006. The increase of $358 million primarily was attributable to additional amounts associated with our South American mining operations ($273 million), along with an increase related to higher earnings at PT Freeport Indonesia ($78 million). 44 Table of Contents RESULTS OF OPERATIONS Following the acquisition of Phelps Dodge, our business consists of three primary operating divisions –North American mining, South American mining and Indonesian mining. Refer to “Mining Operations” for further discussion of the operations associated with these divisions. A summary of revenues by division, which includes the results of Phelps Dodge beginning March 20, 2007, follows (in millions): Second-Quarter 2007 Second-Quarter 2006 Unaffiliated Inter- Unaffiliated Inter- Customers segment Total Customers segment Total North American mininga $ 2,679 $ 241 $ 2,920 $ – $ – $ – South American miningb 729 503 1,232 – – – Indonesian mining 1,415 347 1,762 832 203 1,035 Atlantic Copper smelting & refining 619 – 619 593 – 593 PDIC 364 – 364 – – – Corporate, other & eliminations 1 (1,091 ) (1,090 ) 1 (203 ) (202 ) Consolidated revenues $ 5,807 $ – $ 5,807 $ 1,426 $ – $ 1,426 Six Months Ended June 30, 2007 2006 Unaffiliated Inter- Unaffiliated Inter- Customers segment Total Customers segment Total North American mininga $ 2,998 $ 265 $ 3,263 $ – $ – $ – South American miningb 869 625 1,494 – – – Indonesian mining 2,747 724 3,471 1,400 432 1,832 Atlantic Copper smelting & refining 1,073 – 1,073 1,109 – 1,109 PDIC 421 – 421 – – – Corporate, other & eliminations 2 (1,614 ) (1,612 ) 3 (432 ) (429 ) Consolidated revenues $ 8,110 $ – $ 8,110 $ 2,512 $ – $ 2,512 a. Includes our operating mines at Morenci, Bagdad, Sierrita, Chino and Tyrone. Also includes our Manufacturing and Primary Molybdenum operations (refer to Note 16). b. Includes our operating mines at Candelaria, Ojos del Salado, El Abra and Cerro Verde (refer to Note 16). Intersegment revenues of the individual North American mines represent an internal allocation based on sales to unaffiliated customers and realized copper prices. Intersegment sales by the Indonesian and South American mines are based upon arms-length prices at the time of the sale. Intersegment sales of any individual mine may not be reflective of the actual prices ultimately realized due to a variety of factors, including additional processing, timing of sales to unaffiliated customers and transportation premiums. In addition to the allocation of revenues, we allocate certain operating costs, expenses and capital to the operating divisions and individual segments that may not be reflective of market conditions. We do not allocate all costs and expenses applicable to a mine or operation from the operating division or corporate offices. Accordingly, any division or segment information reflects management determinations that may not be indicative of actual financial performance of each operating division or segment as if it was an independent entity. 45 Table of Contents A summary of operating income (loss) by operating division, which includes the results of Phelps Dodge beginning March 20, 2007, follows (in millions): Second Quarter Six Months Ended June 30, 2007 2006 2007 2006 North American mining $ 471 $ – $ 447 $ – South American mining 793 – 911 – Indonesian mining 1,271 664 2,554 1,058 Atlantic Copper smelting & refining (4 ) 22 9 35 PDIC 45 – 52 – Corporate, other & eliminations (177 ) 53 (395 ) 178 Consolidated operating income $ 2,399 a $ 739 $ 3,578 a $ 1,271 a. Operating income includes purchase accounting adjustments totaling $443 million for the second quarter of 2007 and $567 million for the first six months of 2007 (refer to Note 16). These adjustments primarily relate to the impacts of increases in the carrying values of Phelps Dodge’s metal inventories (including mill and leach stockpiles) and property, plant and equipment. MINING OPERATIONS North American Mining Our North American mining operations comprise copper operations from mining through rod production, molybdenum operations from mining through conversion to chemical and metallurgical products, marketing and sales. Through our wholly owned subsidiary, Phelps Dodge, we have five operating copper mines in North America
